                                                           Exhibit 10.33
 
 
                                                                      WAREHOUSE
LEASE AGREEMENT
PHEASANT HOLLOW BUSINESS PARK
SOUTH JORDAN GATEWAY BLVD.
SOUTH JORDAN, UTAH






THIS Lease Agreement (the “Lease”) is made and entered into by and between
PHEASANT HOLLOW BUSINESS PARK , L.L.C., a Utah limited liability
company  (“Landlord”), and OPO INC., a Delaware corporation (Tax I.D.
#45-4321115), (“Tenant”) this 18th day of April, 2012 (the “Effective Date”).






WITNESSETH






1.           FUNDAMENTAL LEASE PROVISIONS


Section 1.01                      Summary and Reference


Landlord:                                           Pheasant Hollow Business
Park L.L.C.


Tenant:                                              OPO, Inc.


Tenant’s
Trade Name:                                     OPO, Inc.


Project:                                              Pheasant Hollow Business
Park, South Jordan, Utah


Building:
Building No. 10, located at 9876 South Jordan Gateway, Sandy, UT 84070.  The
Building contains a total of approximately 107,482 square feet.



Premises:
Suite #9836 and Suite #9856 containing approximately 41,252 square feet, which
is delineated in red on the site plan attached to this Lease as Exhibit “A”.



Initial Term:
Eighty Seven (87) months beginning upon receipt of a Certificate of Occupancy
from South Jordan City


23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Minimum Base Rent
Lease Year
Months
Square Feet
Monthly
Base Rent
Months 1-3
3
41,252
Rent Free
Year 1
12
41,252
$17,326
Year 2
12
41,252
$17,846
Year 3
12
41,252
$18,381
Year 4
12
41,252
$18,933
Year 5
12
41,252
$19,501
Year 6
12
41,252
$20,086
Year 7
12
41,252
$20,688
       

During the Initial Term:






















Tenant’s Proportionate
Share of Operating
Expenses:                                           Monthly
Budget                                         Tenant’s share of expenses


$5,365                                                      38.38%


Security Deposit:                                           $25,000


Guarantor:                                           Obagi Medical Products,
Inc.
3760 Kilroy Airport Way #500
Long Beach, CA 90806
Phone:  (562) 256-3002
Fax:      (562) 432-5912


Address for
Notices:                                                      Landlord:
Pheasant Hollow Business Park L.L.C.
P.O. Box 186
Midvale, UT 84047
Phone:  (801) 506-5005
Fax:      (801) 506-0755


Physical Address:
1214 East Vine Street
Salt Lake City, UT 84121

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Tenant:
OPO Inc.
9856 South Jordan Gateway
Sandy, UT 84070
Phone:  (to be supplied to Parties when known)
Fax:      (to be supplied to Parties when known)


With a copy to:
Obagi Medical Products, Inc.
3760 Kilroy Airport Way #500
Long Beach, CA 90806
Phone:  (562) 256-3002
Fax:      (562) 432-5912


1.02           Conflicts:     This Section 1 is designed to summarize and
reference, for the purpose of convenience, certain other sections of this Lease
which contain certain fundamental provisions.  In the event of any conflict
between the summary set forth above and the actual language contained in the
referenced section, or contained elsewhere in this Lease, such actual language
shall control.


2.           PREMISES


2.01           Premises and Project:     In consideration of the rents,
covenants and agreements contained herein, Landlord leases to Tenant, and Tenant
leases from Landlord the Premises, together with such rights of ingress and
egress over and across the Project and the Building that are reasonably
necessary for the use of the Premises, together with the right to use all Common
Areas.  The Premises will initially contain approximately 41,252 square
feet.  If Tenant elects, in its sole and absolute discretion, to cause the
construction of a mezzanine as provided in Section 7.02 of this Lease, then the
Premises will be increased by the size of the new mezzanine.  Regardless of
whether or not Tenant exercises its option to cause the construction of a
mezzanine, the Minimum Base Rent shall be as provided in the Fundamental Lease
Provisions and in Section 1 of this Lease; however, if Tenant elects to add a
mezzanine to the Premises, for the purposes of calculating Tenant’s
Proportionate Share of the Operating Expenses as described in Section 5.01 of
this Lease, the square footage of the Premises and the Building shall be
increased by the square footage of the mezzanine.


2.02           Determination of Square Footage:     The square footage of the
Premises, the Building, and other buildings in the Project shall be determined
by measuring from the outside of exterior walls, except that such measuring
shall be from the center of those walls which are shared in common by adjacent
tenants.


2.03           Tenant’s Access to Premises:           Throughout the Term,
Tenant will have access to all of the Premises, and all of the Common Areas of
the Building, necessary for operation of the Premises twenty-four (24) hours per
day, seven (7) days per week.









23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 


 

 

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

3.           TERM


3.01           Commencement Date and Occupancy:


(a)           Commencement Date:        The term “Commencement Date” shall mean
the day that Landlord receives a Certificate of Occupancy for the
Premises.  Tenant’s obligation to pay its Proportionate Share of the Operating
Expenses shall commence on the Commencement Date.


(b)           Rent Commencement Date:  Tenant shall begin to pay full Minimum
Base Rent on the date (the “Rent Commencement Date”) that is three (3) months
after the Commencement Date.


3.02           Length of Initial Term:    The Initial Term of the Lease shall be
for a period of Eighty Seven (87) consecutive full Lease Months plus any partial
month which occurs as a result of the Commencement Date falling on a date that
is any date other than the first day of the month.


3.03           Certificate of Occupancy and Estoppel Certificate:     Landlord
and Tenant shall, within fifteen (15) days after the Commencement Date, and
thereafter at either party’s request, execute and deliver to the other a written
certificate in recordable form:   (1) ratifying this Lease; (2) memorializing
the Commencement Date and termination date of the Initial Term;   (3) certifying
that this Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writings as shall be stated);   (4)
stating that all conditions under this Lease to be performed by Landlord or
Tenant, as applicable, have been satisfied (or stating which conditions remain
unsatisfied);   (5) stating that there are no defenses or offsets against the
enforcement of this Lease by the Landlord or Tenant, as applicable, or stating
those claimed by Landlord or Tenant, as applicable; (6) verifying the amount of
advance rental, if any paid by Tenant; (7) stating the date to which rental has
been paid; (8) setting forth the amount of security deposited with Landlord; and
(9) setting forth such other information as Landlord or Tenant may reasonably
request.  Landlord, Landlord’s mortgage lenders and any purchasers of all or a
portion of the building and Tenant and any lender, assignee or subtenant of
Tenant shall be entitled to rely upon such certificate.


3.04           Lease Extension Option:    Provided that (i) Tenant is the
original tenant named in the Lease or a permitted assignee or subtenant of
Tenant, (ii) Tenant is not in default of any of the terms, covenants and
conditions of this Lease, Tenant shall have the right to extend the term of this
Lease for one (1) additional option term of five (5) years from and after the
expiration of the Initial Term.


The option to extend shall be exercised by Tenant giving Landlord written notice
of its intent to exercise the option no sooner than Three Hundred Sixty (360)
Days or no later than One Hundred Eighty (180) days prior to the expiration of
the Initial Term or option term then in effect.  If Tenant fails to timely
exercise the option to extend as described above, this Lease shall expire on the
last day of the Initial Term.  The option term shall be governed by the same
terms, covenants and conditions as the original Lease with the exception of the
length of term as referenced above, and the rent.


The Minimum Base Rent during the Extension Term shall be negotiated at the time
option is exercised and shall reflect the market price for spaces of the same
size and with a similar location and utility.



23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 




23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

The Lease Extension Option described above may be exercised by any successor,
subtenant or assignee of such original Tenant, unless and to the extent
otherwise limited by the terms of any sublease, assignment, etc.


3.05           Lease Year & Term
Default:                                                      “Lease Year” shall
mean each consecutive period of twelve (12) full calendar months following the
Commencement Date.  “Term” shall mean the period from the Commencement Date
through the Term Expiration (i.e., the date of the expiration of the Initial
Term unless the Lease is extended pursuant to Section 3.04, in which case “Term
Expiration” will be the last day of the Extension Term, or unless terminated
earlier as permitted by this Lease, in which case “Term Expiration” will be the
date of earlier termination).


3.06           Tenant’s Right to Terminate
Lease:                                                                Tenant
shall have a one-time right to terminate this Lease and exit the Premises
beginning at the start of month #51 and ending with the last day of month #57
following the Commencement Date.  Tenant can only terminate the Lease and exit
the Premises by providing Landlord at least six months’ written notice. To
illustrate how an exercise of the Early Termination would flow: should Tenant
decide to leave Premises at the beginning of month 57, notice would need to be
provided to Landlord on or before the beginning of month 51; likewise for month
56, notice should be given on or before month 50, and so on through a departure
at the beginning of month 51 based on notice given on or before the beginning of
month 45.  The Early Termination notice must be submitted to Landlord and will
obligate Tenant to pay a termination fee within fifteen (15) days of
delivery.  The early termination fee will be equal to the amount corresponding
to the month of intended departure and shown under the column titled “Total
Early Termination Fee” in the table below:




Month
6 Month
Rent Penalty
6 Month
CAM Fees
Unamortized
Amounts
Interest
Rent Penalty
Totals
51
$117,006
$32,190
$104,136
$62,000
$315,332
52
$117,006
$32,190
$100,610
$61,667
$311,473
53
$117,006
$32,190
$98,067
$61,334
$308,597
54
$117,006
$32,190
$95,506
$61,001
$305,703
55
$117,006
$32,190
$92,927
$60,668
$302,791
56
$117,006
$32,190
$90,330
$60,335
$299,861
57
$117,006
$32,190
$87,714
$60,002
$296,912







4.           MINIMUM BASE RENT


4.01           Minimum Base
Rent:                                           Commencing on the Rent
Commencement Date and during the Initial Term Tenant agrees to pay to Landlord
at its address specified in the Fundamental Lease Provisions, without prior
demand and without any deduction or offset whatsoever, and as fixed Minimum Base
Rent, under the following schedule.  The Rent schedule described below is based
on Tenant’s initial space plan of 41,252 square feet.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 



Lease Year
Months
Square Feet
Monthly
Base Rent
Months 1-3
3
41,252
Rent Free
Year 1
12
41,252
$17,326
Year 2
12
41,252
$17,846
Year 3
12
41,252
$18,381
Year 4
12
41,252
$18,933
Year 5
12
41,252
$19,501
Year 6
12
41,252
$20,086
Year 7
12
41,252
$20,688
       





Minimum Base Rent is due in advance on the first day of each calendar month
during the Term.  Minimum Base Rent for any partial month shall be prorated on a
per-diem basis.  If the Rent Commencement Date is a day other than the first day
of a calendar month, then upon the Rent Commencement Date, Tenant will pay to
Landlord, as Minimum Base Rent for the partial month, a pro rata portion of
Minimum Base Rent payable for a full month, based on the number of days in the
month from Rent Commencement Date to the end of the month.


4.02           Late Penalty:     Minimum Base Rent and any additional Rent is
due on the 1st of each month.  Any payment of Rent received after the 7th
business day of each month shall incur a late penalty of 5% of the overdue
amount plus interest on the unpaid balance of 12% per annum.  Tenant shall have
10 business days from receipt of invoice to pay any other “Non Rent” related
invoices.


5.           NET LEASE: OPERATING EXPENSES


5.01           Additional Occupancy Costs:     It is the intent of both parties
that except as otherwise provided in this Lease, the Minimum Base Rent shall be
absolutely net to Landlord throughout the Term and, that all costs, expenses and
obligations of every kind relating to the Premises which may arise or become due
during the Term  shall be paid by Tenant, but excluding any costs, expenses, and
obligations which are Landlord’s obligations under this Lease, or which arise
from Landlord’s negligence, intentional acts of omissions by Landlord, its
agents, employees or contractors, or Landlord’s breach of its obligations under
this Lease.  Commencing on the Commencement Date and continuing monthly
thereafter during the remainder of the Term, Tenant shall pay as additional
rent, without demand thereof and without offset or deduction, (together with
each payment of Minimum Base Rent) an amount equal to Tenant’s Proportionate
Share, (defined below) of expenses and charges as set forth in Section 5.02
through Section 5.04 (“Operating Expenses”).  Tenant’s  “Proportionate Share” of
the Operating Expenses shall be determined by multiplying the Operating Expense
in question by a fraction, the numerator of which shall be the total square
footage of the Premises, and the denominator of which shall be the total square
footage  of the Building.


5.02           Taxes:


              (a)   Commencing on the Commencement Date, Tenant shall pay
monthly its Proportionate Share of all Real Estate Taxes (defined later) levied
or assessed by lawful taxing authorities against the Land

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

serving the Building (the “Land”), the Building and all improvements attached to
the Land.  The amount

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

of Real Estate Taxes upon which such payment is based shall be estimated from
the most current notice(s) of assessment or tax bill(s) concerning the entire
Building or, if there are none, such amount as Landlord may reasonably
determine.  A tax bill submitted by Landlord to Tenant shall be conclusive
evidence of the amount of taxes assessed or levied, as well as the items
taxed.  Landlord represents that the Land is or will be a separate parcel for ad
valorem tax purposes.


(b)   As used herein “Real Estate Taxes”: shall mean all real estate or rental
taxes, assessments, levies, charges, surcharges, water and sewer fees (not based
on consumption), standby fees, the cost of protesting any of the foregoing and
any other governmental charges or impositions, whether general or special,
ordinary or extraordinary, foreseen or unforeseen, which may be levied on,
assessed against, or charged with respect to the ownership of, or other
equivalent interest in: (i) the Land serving the Building; (ii) the Building and
other improvements situated on the Land serving the Building; and (iii) any
other levies in lieu of the foregoing or any assessments thereof for public
improvements which are deemed to benefit such Land serving the
Building.  Notwithstanding the foregoing, the term “Real Estate Taxes” shall not
include any income tax, capital levy, estate, succession, inheritance or
transfer taxes or similar tax of Landlord.


(c)   Landlord or Landlord’s agent will contest what Landlord deems to be
unreasonable tax, assessments, impositions and charges of every kind and nature
by any governmental authority on the Building or the Land or otherwise provide
Tenant the right of contest in the name of Landlord as provided below.  If, as a
result of any contest, application or proceeding brought by or on behalf of
Landlord for reduction in any taxes or the assessed valuation of the Premises
affecting any tax year occurring during the Term, there shall be a decrease in
Real Estate Taxes for any such year, Landlord’s next statement following such
decrease shall include an adjustment for such tax year reflecting that tax
decrease less any of Landlord’s third party expenses; if the reduction occurs
after the expiration or termination of this Lease, the amount of the adjustment
shall be promptly paid to Tenant.


(d)           If Landlord does not elect to contest what Tenant deems to be an
unreasonable tax assessment, imposition or charge, Tenant may contest the same,
in the name of Landlord; provided, however, that Landlord agrees to reasonably
cooperate with Tenant in contesting such items or amounts.  Landlord shall
promptly provide Tenant with the proposed notice of property valuation and tax
changes so that Tenant will be able to contest the Real Estate Taxes in a timely
manner.  If there shall be a decrease in property taxes, assessments,
impositions or charges for any such tax year resulting from Tenant’s contest,
notwithstanding the fact that the Lease Term may have expired, Tenant shall be
entitled to (A) reimbursement, up to the amount of the decrease, for all
reasonable costs paid by Tenant in connection with the contest, application or
proceeding, and (B) to a cash payment from Landlord, or credit toward amounts
owed by Tenant under this Lease, equal to Tenant’s Proportionate Share of such
refund or award.  Tenant shall receive a copy of any bill for tax payments upon
Tenant’s written request.


(e)           Tenant shall also be solely responsible for and shall pay before
delinquency all municipal, county, state or federal taxes assessed during the
Term, against or for leasehold improvements; lighting fixtures; equipment;
interior partitions; heating and cooling; or ventilating equipment located
within the Premises; or any other interior improvement of whatever kind and to
whomever belonging, situated, or installed in or upon the Premises, whether or
not affixed to the realty.  In the event that the taxing authorities shall at
any time during the term of this Lease assess any of the above-described
property against the real estate, the Tenant shall repay the taxes thus assessed
to Landlord and paid by Landlord no later than ten (10) business days after
receipt of notice of payment by Landlord.


5.03           Common Area Operating Costs:



23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 









(a)           Commencing on the Commencement Date, Tenant shall pay to Landlord
its Proportionate Share of the Common Area Operating Costs (defined below).  The
“Common Area Operating Costs” means all reasonable costs and expenses incurred
or payable by Landlord in operating and maintaining the Common Areas (defined
later) as may be reasonable, normal, and customary, but does not include costs
or expenses excluded from Common Area Operating Costs elsewhere in this Lease,
either expressly or impliedly.  All Common Area Operating Costs shall be
determined in accordance with generally accepted accounting principles, which
shall be consistently applied.  The Common Area Operating Costs shall be net and
for that purpose shall be deemed reduced by the amount of any insurance
reimbursement, other reimbursement, recoupment, payment, discount, credit,
reduction, allowance, or the like received or receivable by the Landlord in
connection with such Common Area Operating Costs.


(b)           The Common Area Operating Costs includes, without limitation,
utility expenses for lighting, cleaning, irrigating and operating the Common
Areas, personal property taxes and assessments on the Common Area improvements
and equipment; premiums for any insurance coverage applicable to Common Area
improvements; maintenance, repair and replacement (excluding any capital charges
unless the capital charge directly benefits all Tenants in the Building) of
Common Area pavement, light poles and fixtures, sidewalks, curbs, bumpers,
directional signs, walls and fences; gardening and landscaping; line painting;
lighting; sanitary control; removal of snow, trash, rubbish, garbage and other
refuse, depreciation on, or rental payments for, machinery and equipment used in
such maintenance; repair of all common utility lines; repair and periodic
painting of building exteriors; the cost of personnel to implement such
services; to direct parking, and to police the Common Areas and fifteen percent
(15%) of all the foregoing costs to cover administrative and overhead costs.


Common Area Operating Costs shall include the annual amortization over the
useful life with a reasonable salvage value on a straight line basis of the cost
of capital investment items that are installed primarily for the purpose of
reducing Common Area Operating Costs (but only to the extent of the annual cost
savings reasonably projected, at the time of acquisition, that would be realized
from such capital investment items), promoting safety, complying with
governmental requirements arising after the date hereof, or maintaining the
quality of the land and/or the Building and which should, based on sound
management practices, be replaced instead of repaired.


Notwithstanding the foregoing, Common Area Operating Costs shall not include any
cost or expense (i) arising from the replacement of capital investment items,
except as otherwise specifically provided in this Lease, or (ii) billed to
specific tenants of the Building, including costs of utilities that are
separately metered and paid directly by a tenant.  Common Area Operating Costs
also excludes: (1) all costs incurred in connection with or directly related to
the original construction (as distinguished from operation, maintenance, and
repair) of the Premises and/or the Building, including, without limitation,
special assessments related directly to the costs of new construction; (2) costs
of correcting defects in the design or construction of the Premises or the
Building; (3) the cost of any repair to remedy damage caused by or resulting
from the negligence

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

of any other tenants or occupants in the Building; (4) Landlord’s initial
development of the Building; (5) legal fees, leasing commissions and other fees,
so-called “take over” or “buy out” obligations, advertising expenses, and other
costs incurred in connection with the original leasing of the Building, or
future releasing of the Building, or disputes with tenants; (6) any items not
otherwise excluded to the extent Landlord is reimbursed by insurance (or would
have been reimbursed by insurance if Landlord carried the insurance required by
this Lease); (7) a bad debt loss, rent loss, or reserves for bad debts or rent
loss, or any other reserve for anticipated future expenses; (8) all interest or
penalties incurred as a result of Landlord’s failure to pay any costs as the
same become






due, except resulting from the failure of Tenant to pay rent in a timely manner;
(9) property management fees in excess of five percent (5%) of gross revenue
from the Building; (10) any and all costs associated with the operation of the
business of the entity which constitutes Landlord; (11) Landlord’s management,
accounting, audit costs and attorney’s fees related to disputes with tenants of
the Building, based upon Landlord’s negligence or willful misconduct, or
relating to enforcing any leases except for enforcing lease provisions for the
benefit of the tenants of the Building generally; (12) Landlord’s gross receipts
taxes, franchise, income, excess profits and other business taxes; (13) rentals
or increases in rentals from any ground lease, if any, that affects the
Building; (14) consulting costs and expenses paid by Landlord unless they relate
exclusively to the improved management or operation of the Building, however,
consulting fees paid to a real estate appraiser used to contest property taxes
are an approved expense; (15) the cost of any “tap fees” or one time sewer or
water connection fees for the Building; (16) costs for which Landlord is
reimbursed (or has a contractual right to be reimbursed) by any insurance or
from any other source, refunded or indemnified; (17) costs or fees relating to
the defense of Landlord’s title to or interest in the real estate of which the
Building is a part; (18) costs (including permit, license and inspection fees)
incurred in renovating or otherwise improving or decorating space for any tenant
or prospective tenant in the Building; (19) costs for renovating or improving
vacant or unleased space in the Building (including rent concessions and
improvement allowances); (20) Landlord’s costs of any services sold or provided
to a tenant for which Landlord is entitled to be reimbursed by such tenant under
the lease with such tenant (e.g., overtime services); (21) depreciation or other
“non-cash” expense items, however, depreciation or amortization on equipment
used to maintain the common areas (such as snow blowers or lawn mowers) are an
approved expense; (22) expenses in connection with services or other benefits of
a type which are not provided to Tenant but which are provided to another tenant
or occupant; (23) principal or interest on debt or amortization payments on any
mortgages or deeds of trust for the Building; (24) any compensation paid to
clerks, attendants or other persons working in or managing commercial
concessions operated by Landlord; (25) any expense for Landlord’s advertising
and promotional program for the Building; (26) repairs or other work caused by
fire, windstorm or other casualty to the extent covered by or required hereunder
to be covered by insurance; (27) repairs or other work made necessary by the
exercise of eminent domain or condemnation to the extent covered by proceeds;
(28) costs attributable to another property of Landlord; (29) costs incurred
with respect to any sale, financing/refinancing or other transfer of the
Building; (30) rent concessions; (31) fines, penalties, interest or other costs
resulting directly from violations by Landlord or its agents, contractors,
employees or other tenants, if any; (32) charitable and political contributions;
(33) rent or imputed rent for on site management/leasing office; (34) home
office overhead costs; and (35) purchase of air rights.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

(c)           “Common Areas” means all areas, facilities and equipment provided
for the common or joint use and benefit of the tenants and other occupants of
the Building and their respective employees, agents, servants, customers and
other invitees, including without limitation, parking areas, access roads,
driveways, retaining walls, landscaped areas, benches, truck service bays, truck
loading areas, pedestrian malls, courts, parking lots, stairways, ramps and
sidewalks.  Tenant shall store all trash and garbage within the Premises and
dispose of it within the dumpster adjacent to the Premises and such other areas
as may be made available by Landlord.  Tenant shall arrange for the regular
pickup of their exterior dumpsters or receptacles.  Tenant shall not operate an
incinerator or burn trash or garbage within the Building.  Tenant shall not
throw trash or garbage in any refuse containers belonging to other tenants.


5.04           Insurance:     Tenant shall pay its Proportionate Share of the
cost of all insurance procured by Landlord pursuant to Section 18
hereof.  Tenant shall pay said amount of Tenant’s Proportionate Share of such
cost, which statement shall set forth the basis for such charge.


5.05           Procedures of Paying Tenant’s Proportionate Share of Operating
Expenses:




(a)           Books and Records:                                Landlord shall
maintain its books and records in accordance with generally accepted accounting
principles consistently applied, showing in reasonable detail all of the Common
Area Operating Costs, Real Estate Taxes and Insurance Costs.  Tenant shall be
entitled, by appointment with Landlord and at Landlord’s headquarters, to review
or audit these records during normal business hours for a period of one (1) year
after a Lease Year.  If Tenant elects to audit such books and records, Landlord
shall reasonably cooperate with Tenant and any deficiency or overpayment
disclosed by such audit shall be promptly paid or refunded as the case may be.


(b)           Payment of Additional
Rent:                                                      Prior to the
beginning of each Lease Year, Landlord shall compute and deliver to Tenant a
bonafide estimate of Tenant’s Proportionate Share of Operating Costs due
hereunder for the appropriate Lease Year, and without further notice Tenant
shall pay to Landlord in monthly installments one-twelfth of such estimate
simultaneously with Tenant’s payments of Minimum Base Rent during such Lease
Year.


(c)           Statement of Tax Payments and
Expenses:                                                                           Annually,
Landlord shall prepare and shall have certified by an officer or an agent of
Landlord (i) a “Statement of Common Area Operating Costs”; (ii) a “Statement of
Real Estate Taxes”; and (iii) a “Statement of Insurance Costs” showing, in
reasonable detail, all Common Area Operating Costs, the Real Estate Taxes and
Insurance Costs for the immediately preceding Lease Year.  The statements shall
be prepared and certified within ninety (90) days following the end of the
immediately preceding Lease Year.  Landlord shall promptly deliver a copy
thereof to Tenant.


(d)           Annual Statements:                                Within ninety
(90) days following the end of each Lease Year together with the information to
be provided in connection with Sections 5.05(b) and 5.05(c) above, Landlord
shall prepare and deliver to Tenant (i) a “Notice of Additional Rent Due-Common
Area Operating Costs”; (ii) a “Notice of Additional Rent Due-Real Estate Taxes”;
and (iii) a “Notice of Additional Rent Due-Insurance Costs”, certified to be
correct by an officer of Landlord, advising Tenant of the amounts, if any, due
Landlord as additional rent or the amount

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

refundable to Tenant for the immediately preceding Lease Year.  Within thirty
(30) days after the delivery of such notices, Tenant shall pay Landlord, or
Landlord shall, at Tenant’s option, refund to Tenant or credit against Tenant’s
Proportionate Share next due under this Lease, the amount shown thereon as due
and owing.


5.06           Maintenance of Common Areas:     Landlord, as part of the “Common
Area Operating Costs” described herein, shall continuously furnish, operate,
manage and maintain in good operating condition and repair, free from rubbish,
debris, snow and ice, adequately drained, striped, and lighted and in a safe and
sanitary condition, the parking area(s) and the loading areas, sidewalks,
landscaped areas, lighting facilities and other common areas around the
Building.  The maintenance and repair of the Common Areas shall be performed by
Landlord in a manner consistent with other comparable office/warehouse projects
in the Salt Lake City metropolitan area.


5.07           Parking Areas:                                           Landlord
agrees to provide Tenant with adequate parking facilities and to keep the
parking area lights on each night.  Tenant will have the right, on a
non-exclusive, first come first serve basis, to have common use and access to
172 parking stalls located near the Building and additional parking spaces
located near other buildings within the Project.


5.08           Use of Common Areas:     Tenant and its concessionaires,
officers, employees, contractors, agents, customers and invitees (collectively,
“Invitees”) shall have the non-exclusive right,
in                                                                                                                                                                                                                                                                                                                                                                                                            common
with Landlord and all other tenants and their Invitees to use the Common Areas,
subject to reasonable and uniformly enforced rules and regulations consistent
with the provisions of this Lease as Landlord may impose.  Landlord may, but
shall not be obligated, to designate specific areas in the parking areas of the
Business Park in which cars owned by Tenant, its concessionaires, officers,
employees and agents must be parked.  Landlord shall prohibit delivery trucks
serving other tenants from parking in front of the Leased Premises and Tenant
shall use its best efforts to require that all deliveries to the Leased Premises
be made only through its rear entrance.  Landlord may at any time close
temporarily any Common Area to make repairs or changes, to prevent the
acquisition of public rights in such area or to discourage non-customer parking;
and Landlord may do such other acts in the Common Areas as in its judgment may
be desirable to improve its convenience, but Landlord may not impose any parking
charge.  Notwithstanding anything to the contrary contained in this Lease, in
exercising its rights under this Section, including, without limitation, making
changes to the Common Areas, Landlord shall not materially obstruct access to
the Premises, shall not unreasonably interfere with Tenant’s business, nor
materially reduce Tenant’s rights under this Lease.  All rules and regulations
(and any amendment thereof) for the use and operation of the Common Areas shall
be effective upon delivery of a copy to Tenant and shall not materially reduce
Tenant’s rights under the Lease.


5.09    Outside Storage:     The outside storage of any item within the Common
Area is strictly    prohibited.  Unauthorized outside storage by Tenant is a
default of the Lease and is subject to an additional rent/fine of $100 per day.




6.           SECURITY DEPOSIT

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

6.01           Deposit:     Tenant has deposited with Landlord the sum of Twenty
Five Thousand &               No/100------------Dollars ($25,000.00) as security
for the performance by Tenant of all of the terms, covenants and conditions
required to be performed by it hereunder.  Such sum shall be returned to Tenant
after the expiration of the term of this Lease and delivery of possession of the
Premises to Landlord if, at such time, Tenant is not in material default of any
provision of this Lease.  Prior to the time when Tenant is entitled to the
return of the security deposit, Landlord shall be entitled to intermingle such
deposit with its own funds and to use such sum for such purposes as Landlord may
determine.  Tenant shall not be entitled to any interest on the security
deposit.


6.02           Default:     Upon the occurrence of any Event of Default under
this Lease, Landlord may use, apply, or retain all or any part of the security
deposit for the payment of any unpaid Minimum Base Rent or additional rent, or
for any other amount which Landlord may be required to expend by reason of the
default of Tenant, including any damages or deficiency in the reletting of the
Premises, regardless of whether the accrual of such damages or deficiency occurs
before or after an eviction.  If a portion of the Deposit is so used or applied,
Landlord shall notify Tenant in writing of such use or application, and Tenant
shall, upon fifteen (15) business day’s written demand, deposit cash with
Landlord in an amount sufficient to restore the Deposit to its original
amount.  Tenant’s failure to do so shall constitute a default under this Lease.


6.03           Sale of Building:     In the event of an assignment of Landlord’s
interest in the Premises, Landlord shall transfer the Deposit to the assignee
thereof and Landlord shall thereupon be released from all liability for the
return of the Deposit; provided that such assignee assumes Landlord’s obligation
with respect to the Deposit under this Lease.  Neither Landlord nor Tenant shall
encumber the
money                                                      deposited as
security.








7.           CONSTRUCTION


7.01           Shell
Improvements:                                           Landlord shall cause the
shell improvements described in Exhibit “B” attached hereto (the “Shell
Improvements”) to be completed in accordance with the plans and specifications
(the “Shell Plans”) prepared by Landlord and in accordance with all applicable
laws, ordinances, regulations and requirements (the “Applicable Laws”),
including, without limitation, Title III of the Americans with Disabilities Act
of 1990, and all regulations issued thereunder and Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, as amended (collectively, the
“ADA”).  The Shell Improvements shall be made, and the Shell Plans shall be
prepared, at Landlord’s sole cost and expense.


7.02           Tenant’s Improvements (Constructed by Tenant):     Tenant shall
cause the construction of all desired Tenant Improvements as described herein on
Exhibit “B”. All work to be performed by Tenant pursuant to Exhibit “B” shall be
constructed by Tenant free of any liens for labor and materials.  Tenant agrees
to indemnify Landlord and hold Landlord harmless against any loss, liability or
damage resulting from such work.  Tenant shall have the right to enter the
Premises (and obtain keys thereto) upon Lease execution.  During such entry,
however, Tenant shall comply with all directions and limitations of Landlord,
shall not interfere with any of Landlord’s construction activities, shall not
store construction materials in the Common Areas, and shall perform all of

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Tenant’s obligations hereunder (except the obligation to pay rent if such
obligation has not matured).  Any work other than or in addition to the items
specifically enumerated as Landlord’s Work on Exhibit “B” shall be performed by
Tenant at its own cost and expense.  Tenant’s work shall not include any roof
penetrations without Landlord’s prior written consent, and then only in the
manner and at the locations approved by Landlord.  Whenever Tenant begins its
work or begins the installation of trade fixtures and furnishings, Tenant agrees
to pay for the utilities (heat, gas, electricity) which shall be furnished to
the Premises.  Landlord shall cause all of the construction which is to be
performed by it to be completed, and the Premises ready for Tenant to install
its fixtures and equipment and to perform the other work described on Exhibit
“B”, as soon as reasonably possible. The target dates for completion of the
Premises are as follows:


1.  As soon as possible
 
Execute Lease
2.  April 23, 2012
Submit complete construction drawings to City for permit.
 
3.  May 21, 2012
Obtain permit – begin construction.
 
4.  July 1, 2012
Open for business.



Under no circumstances shall Landlord be liable to Tenant for any loss or damage
suffered by Tenant or to Tenant’s business resulting from Landlord’s delay in
construction or Tenant’s inability to occupy the Premises or resulting from
Tenant’s inability to obtain the other benefits of this Lease.


7.03  
Tenant Improvements (Constructed by Landlord):



(a)  
Landlord shall also cause Tenant interior improvements (the “Tenant
Improvements”) to

be completed in accordance with the plans and specifications (the “Tenant
Improvement Plans”)






prepared by Landlord and in accordance with the Applicable Laws, including,
without limitation, theADA.


(b) Landlord shall, in consultation with Tenant, cause the Tenant Improvement
Plans to be                   prepared for the construction of the Tenant
Improvements in accordance with the Applicable Laws.  The Tenant Improvement
Plans must be prepared by a licensed architect or qualified designer in the
State of Utah and Tenant shall have the right to approve such architect or
designer.  Landlord shall furnish the initial draft of the Tenant Improvement
Plans to Tenant for Tenant’s review and approval.  Tenant shall within one (1)
week after receipt either provide comments to such Tenant Improvement Plans or
approve the same.  If Tenant provides Landlord with comments to the initial
draft of the Tenant Improvement Plans, Landlord shall provide revised Tenant
Improvement Plans to Tenant incorporating Tenant’s comments as soon as
reasonably possible.  Tenant shall within one (1) week after receipt then either
provide comments to such revised Tenant Improvement Plans or approve such Tenant
Improvement Plans.  The process described above shall be repeated, if necessary
until the Tenant Improvement Plans have been finally approved by Tenant.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) Landlord agrees to obtain bids for the construction of the Tenant
Improvements.                           Landlord agrees to competitively bid the
Tenant Improvements Plans on an open book basis.  Landlord shall provide Tenant
with Landlord’s list of bidders, bid amounts, and any related information, and
Landlord and Tenant shall select out of such list of bidders a general
contractor mutually acceptable to Landlord and Tenant.  The cost of constructing
the Tenant Improvement based on the bid of the contractor selected by Landlord
and Tenant shall be referred to herein as the “Approved Budget”.


(d) Landlord will supervise, bid and secure all permits and licenses necessary
to complete the              Shell Improvements and the Tenant Improvements
(excluding any permits required for Tenant’s equipment, fixtures or racking),
and Landlord will assume responsibility for ensuring that all Shell Improvements
and Tenant Improvements (collectively, the “Initial Improvements”) and other
construction work in the Premises undertaken by or on behalf of Landlord are in
compliance with the Applicable Laws.


(e) Landlord shall provide project management services in connection with the
construction                 of the Initial Improvements.  Such project
management services shall be a charge to Tenant of five                 percent
(5%) of the contractual construction amount.


7.04           Tenant Improvement
Allowance:                                                      Landlord agrees
to bear the cost of the Tenant Improvements and the Tenant Improvement Plans up
to an amount equal to One Hundred Thirty Thousand & No/100------------Dollars
($130,000.00), (“Tenant Improvement Allowance”).  All expenses arising by reason
of the construction of the Tenant Improvements and the preparation of the Tenant
Improvement Plans shall be submitted by Tenant to Landlord for payment out of
the Tenant Improvement Allowance and any such expenses in excess of the Tenant
Allowance shall be borne by Tenant.  Any special decorator items not designed in
the Tenant Improvement Plans, as well as changes initiated by Tenant in writing
to the Tenant Improvements above the allowance shall be the sole cost of Tenant.


7.05           Financing:     Intentionally Omitted.


7.06           Changes to The Building:     Landlord hereby reserves the right
at any time to make changes, alterations or additions, including the building
and leasing of additional commercial space in the Project and the right to
change or withdraw areas from the Common Areas, provided such changes,
alterations, additions or withdrawals, upon completion, do not materially
interfere with Tenant’s business                                             o

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

perations, increase Tenant’s liabilities or obligations under this Lease or
decrease Tenant’s rights under this Lease.


7.07           Cooperation in Licensing:  Landlord understands that Tenant’s
business is dependent upon solicitation and receipt of certain special licenses
and authorities which may be applied for prior to the receipt of a certificate
of occupancy.  Therefore, Landlord will comply with Tenant’s reasonable requests
in support of such applications, including providing access to the Premises and
complying with Tenant’s desired order of events during buildout.


7.08           Building Compliance:  Landlord agrees that the Building,
including all Common Areas such as hallways, elevators, restrooms, sidewalks and
parking lots, will comply with the Americans with Disabilities Act of 1990 and
the regulations promulgated thereunder.  Landlord further agrees that, if it is
determined that the Building does not comply with the Americans with
Disabilities Act, it will be solely liable for such failure and that it will,
among other things, take all actions, including remodeling, necessary to bring
the Building into compliance.




8.           USE


8.01           Permitted Use:     In order for Landlord to attract and maintain
a proper tenant mix within the Building, it is understood that Tenant shall use
the Premises solely for the purpose of conducting its business, which is
specifically described as follows:


General office/warehouse and distribution services for medical, pharmaceutical
and skin care products; operation of a mail order pharmacy.


Said business shall be operated only under the trade name and signage of OPO,
Inc., and the names of any assignees or subtenants, unless Landlord’s prior
written consent is first obtained to a change in trade name, which consent shall
not be unreasonably withheld.  Tenant shall not use or permit the Premises to be
used for any other purpose or purposes except with the prior written consent of
Landlord, which consent shall not be unreasonably withheld.


8.02           Orderly Operation:     Tenant further agrees to abide by the
following provisions which are designed to insure the attractiveness and orderly
operation of the Building:


(a)   Tenant shall not use, or permit any other person to use, the Premises or
any part thereof, or adjacent sidewalks or Common Areas, for conducting thereon
a second-hand store or any auction, distress, fire, bankruptcy, moving
liquidation or going-out-of-business sale.  Furthermore, Tenant shall not use,
or permit any other person to use sidewalks or other portions of the Common
Areas for the display or storage of merchandise.


(b)   The loading and unloading of merchandise, supplies and fixtures shall be
done only at such times as do not unreasonably interfere with other tenants and
customers of the Building and in the areas and through the entrances as are
designated for such purpose.


(c)   Tenant shall store all trash and garbage within the Premises, or within
those areas as may be provided by Landlord, arranging for the regular pickup
thereof from the Premises at Tenant’s

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

expense.  Tenant shall not operate an incinerator or burn trash or garbage
within the Building.  Tenant shall not throw trash or garbage in any refuse
containers belonging to other tenants.


(d)   The plumbing facilities within the Building shall not be used for any
other purpose than that for which they are constructed, and no foreign substance
of any kind shall be thrown therein.  The expense of any breakage, stoppage or
damage to plumbing lines within the Common Area resulting from violation of this
provision by Tenant shall be borne by Tenant.


(e)   Without the prior consent of Landlord, no portion of the Premises or the
Common Areas shall be used to distribute handbills, circulars or other
political, charitable or similar material, or to seek members for any
organization, or to solicit a contribution, or for lodging purposes, or for any
parade or demonstration or other conduct which may tend to interfere with or
impede the use of the Common Areas by Landlord or other tenants or permanent
occupants of the Business Park or their respective employees, customers and
invitees.


(f)   Tenant shall not utilize flashing lights, search lights, loudspeakers,
phonographs, radios or televisions which can be heard or experienced outside of
the Premises nor shall Tenant permit any placard or sign to be placed on any
portion of the parking area of the Building or on any vehicle parked in such
parking area.




9.           LAWS, WASTE, NUISANCE


Tenant covenants that it:   (a) will comply with all governmental laws,
ordinances, regulations and requirements, now in force or which hereafter may be
in force, of any lawful governmental body or authorities having jurisdiction
over the Premises; (b) will keep the Premises and every part thereof in a clean,
neat and orderly condition, free of objectionable noise, odor, or nuisances; (c)
will in all respects and at all times fully comply with all health and police
regulations; (d) shall not overload the floors or permit or allow any waste,
abuse, deterioration, or destructive use of the Premises to occur; and (e) shall
not cause or permit any hazardous material to be brought upon, kept or used in
or about the Premises in violation of any federal, state, or local law or
ordinance.  As used herein, the term “hazardous material” is defined as any
hazardous or toxic substance, material or waste which now is or becomes
regulated or restricted by any local governmental authority, the State of Utah,
or the United States Government.  The term “hazardous material” includes without
limitation, any petroleum products or by-products, asbestos, (in any form),
chemicals, gases or any other material or substance which upon exposure or
ingestion may reasonably be anticipated to pose a hazard to the health or safety
of the anticipated occupants of, or visitors to the Premises or adjacent
property.  In the event Tenant, in the normal course of operation of its
business in the Premises, as stated in Section 8.01, is required to use certain
substances which may be considered hazardous material as defined herein, Tenant
may, in such event and notwithstanding the foregoing provisions, use such
substances in its business operations provided, however, Tenant shall be solely
responsible for the proper use and disposal of such substances (both during and
after the term of this Lease) and shall provide Landlord with sufficient
evidence of its compliance with the foregoing.




10.           STOREFRONT/AWNINGS/ROOF

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Tenant shall not, without Landlord’s prior written consent, (a) make any changes
to the exterior of the Premises, or (b) install any exterior lighting, canopies
or awnings, or any exterior decorations or paintings, or (c) install any drapes,
blinds, shades, or other coverings on the exterior face of exterior windows and
doors (“interior blinds and drapes” are permitted), or (d) erect or install any
sign, window or door lettering, placards, decorations or advertising media of
any type which can be viewed from

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

the exterior of the Premises, excepting only dignified window displays of a type
customary to Tenant’s industry and excepting those signs and door lettering
permitted by Exhibit “C” (Sign Criteria).  In no event shall Tenant erect or
install “banner” type signs, “help wanted” type signs or other temporary signs
which can be seen from the exterior of the Premises.  Tenant’s permanent sign on
the Premises shall only set forth Tenant’s name or trade name, shall only be
located on Tenant’s storefront, shall be installed at Tenant’s sole expense and
shall fully comply with the Sign Criteria attached as Exhibit “C”.  The parties
shall each fully comply with the provisions contained in the Exhibit “C”
pertaining to directory and service door signage.  Any sign to be placed on the
Premises or on any part of the exterior of the structure must be approved in
writing by Landlord’s Project Director prior to the ordering of said sign and
must comply with Landlord’s sign criteria attached hereto as Exhibit “C”.  All
signs, awnings, canopies, decorations, lettering or other items approved by
Landlord and installed by Tenant shall be kept in good repair and in proper
operating condition at all times, shall be removed at the termination of the
Lease and any damage caused by such items or their removal shall be repaired at
Tenant’s expense.  All such items installed in violation of this Section may be
promptly removed by Landlord at Tenant’s expense.  Use of the roof is reserved
to Landlord and Landlord may install upon the roof such equipment, signs,
antenna, displays and other objects as Landlord deems appropriate, provided any
such objects which are visible to the general public are in keeping with the
architectural theme of the Building.  Monument signage is available to Tenant in
accordance with the Sign Criteria attached as Exhibit “C”.




11.           MAINTENANCE


11.01           Maintenance by Tenant:     Tenant, at its sole cost and expense,
shall at all times keep the interior of the Premises, including exterior
entrances, show window and door glass, moldings and sidewalks (whether included
in the description of the Premises or adjoining the same) and all partitions,
doors, fixtures, equipment and appurtenances thereof, including lighting and
plumbing, heating, ventilating and air conditioning (“HVAC”) systems, sewage
facilities, electric motors, and floor, window and wall coverings in good order,
condition and repair including the replacement thereof when necessary and
including reasonably periodic painting or recovering as directed by
Landlord.  Landlord warrants that for 12 months from and after the Commencement
Date the HVAC, plumbing and electrical systems are free from any defects and
that such are in good working order and condition.


11.02           Maintenance by Landlord:     Landlord shall maintain in good
repair the structural components of the Premises, including the roof, gutters,
downspouts, load bearing walls, foundations and floor slab (but not floor and
wall coverings); however, if Landlord is required to make structural repairs by
reason of Tenant’s negligent act or omissions, Tenant shall pay Landlord’s costs
for making such repairs plus twenty percent (20%) for overhead within ten (10)
business days after presentation of a bill therefore.  Failure of Tenant to pay
such costs shall constitute a default by Tenant hereunder.


11.03           Mutual Right to Cure:     Either party may, in an emergency,
immediately, but after an attempt to notify the other party orally, make any
repairs required of the other party (“Second Party”) to the extent reasonably
necessary to secure the Leased Premises or prevent damage to persons or
property.  Second Party shall reimburse the other party for the cost of such
repairs within thirty (30) days after receipt by Second Party of a statement
therefore, including substantiation that such repairs were reasonable in cost
and in scope.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

11.04           Maintenance Firm:     Unless Tenant carries an HVAC service
contract, Landlord may elect to engage a maintenance firm to service the
heating, ventilating, cooling, air handling and control (HVAC) systems serving
Landlord’s tenants.  Tenant shall pay to Landlord (or at Landlord’s
election,                                                                                                                                                                                                                                                                                                                                                                                                                 directly
to such maintenance firm) its pro-rata share of the cost of such servicing,
which share shall be that proportion of such cost which the tonnage of the
facilities serving the Premises bears to the total tonnage of all the facilities
so serviced by said maintenance firm in the Building.  All sums payable by
Tenant hereunder shall be an additional assessment under this Lease and may be
included in the Common Area Operating Costs described in Section 5.03.




12.           ALTERATIONS AND IMPROVEMENTS


12.01           Limitations:     Without limiting Section 13 below and except as
set forth in Section 7.03, other than the Tenant Improvements, Tenant shall not
make any alterations, additions or improvements to the Premises, or install any
exterior signs or lettering, interior or exterior lighting, or plumbing or
mechanical fixtures, or make any changes to the storefront, without first
obtaining Landlord’s written approval.  Tenant shall present to Landlord plans
and specifications for such additional work at the time approval is sought.  In
the event Landlord consents to the making of any alterations, additions, or
improvements to the Premises by Tenant, the same shall be made by Tenant at
Tenant’s sole cost and expense.  All such work with respect to any alterations,
additions and improvements shall be done in a good and workmanlike manner and
diligently prosecuted to completion such that, except as absolutely necessary
during the course of such work, the Premises shall at all times be a complete
operating unit.  Any such alterations, additions, or improvements shall be
performed and done strictly in accordance with all laws and ordinances relating
thereto.  In performing the work or any such alterations, additions or
improvements, Tenant shall have the same performed in such a manner as not to
obstruct access to any portion of the Building.  Any alterations, additions, or
improvements to the Premises, made pursuant to this Article or pursuant to
Section 7.03 including, but not limited to, wall and floor coverings; paneling;
HVAC, electrical and plumbing systems; cabinet portions of any exterior signs
and built-in cabinet work, (excluding movable furniture, equipment, sign fascia
or individual sign lettering and trade fixtures all of which can be removed),
shall at once become a part of the realty and shall be surrendered with the
Premises unless Landlord otherwise elects at the time of
approval.  Notwithstanding the foregoing, however, for tax purposes, Tenant
shall be deemed to be the owner (without removal rights) of such permanent
alterations, additions, or improvements until the expiration or earlier
termination of this Lease.


12.02           Legal Requirements; Indemnity:     All alterations and additions
undertaken by Landlord or Tenant shall be done in a good and workmanlike manner
and in accordance with all applicable laws, ordinances and building codes.  Each
party shall indemnify and hold harmless the other from any and all claims,
liabilities, losses and damages growing out of any alterations or construction
undertaken by such party, including all costs, expenses and attorney’s fees
resulting from claims made by other tenants in the Building, their agents,
employees and invitees.




13.           MECHANIC’S LIEN

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Should any mechanic’s or other lien be filed against the Premises or any part
thereof by reason of Tenant’s acts or omissions or because of a claim against
Tenant, Tenant shall cause the same to be canceled and discharged of record by
bond or otherwise within thirty (30) days following receipt of notice of the
existence of such lien.




14. UTILITIES


Unless resulting from Landlord’s negligence or willful misconduct and except as
provided below, Landlord shall not be liable in the event of any interruption in
the supply of any utility services to the Premises or Building.  Landlord will
provide Tenant with at least three (3) days advance notice delivered to the
Premises if Landlord intends to interrupt or cause to be interrupted any of the
foregoing utilities or services at the Premises.  If utility services or other
services to the Premises are to be interrupted for a period of time longer than
twenty-four (24) hours by virtue of an act of negligence by Landlord, Minimum
Base Rent will be abated during the period of interruption until such services
are restored.  Tenant agrees that it will not install any equipment which will
exceed or overload the capacity of any utility facilities and that if any
equipment installed by Tenant shall require additional utility facilities, the
same shall be installed at Tenant’s expense in accordance with plans and
specifications to be approved in writing by Landlord.  Tenant shall be solely
responsible for and shall promptly pay all charges for use or consumption for
heat, sewer, water, gas, electricity, garbage removal, or any other utility
services serving the Premises.


Should Landlord elect to supply any utility services, Tenant agrees to purchase
and pay for the same as additional rent at the applicable rates charged by the
utility company furnishing the same.




15.           COMMON AREAS


Landlord hereby grants to Tenant and its employees, agents, contractors,
customers, assignees, subtenants and licensees a non-exclusive right to use the
Common Areas, subject to such reasonable nondiscriminatory rules and regulations
governing use as Landlord may from time to time prescribe.  All Common Areas
shall be subject to the exclusive control and management of Landlord.  Landlord
shall have the right to construct, maintain and operate lighting and other
facilities on all said areas and improvements; to police the same; to change the
area, level, location and arrangement of parking areas and other facilities to
such extent as may be legally sufficient to prevent a dedication thereof or the
accrual of any right to any person or the public therein; and to close
temporarily all or any portion of the Common Areas of facilities to discourage
non-customer parking.  Landlord shall operate and maintain the Common Areas in
such manner as Landlord in its discretion shall determine, shall have full right
and authority to employ and discharge all personnel with respect thereto, and
shall have the right, through reasonable rules, regulations, and/or restrictive
covenants promulgated by it from time to time, to control the use and operation
of the Common Areas in order that the same may occur in a proper and orderly
fashion.




16.           ASSIGNMENT

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

16.01           Assignment:     Tenant shall have the right to assign this
Lease, in whole or in part, or permit the use of the Premises by licensees,
concessionaires or persons other than Tenant, or sublet the Premises, or any
part thereof, with Landlord’s consent, which shall not be unreasonably withheld
or delayed.  Landlord hereby consents to Tenant’s partial sublease of a portion
of the Premises to PCM Ventures I, LLC (“KwikMed”) and/or Bella Brands, LLC
(“Bella”).  Tenant shall not mortgage or hypothecate this Lease, in whole or in
part, without the prior written consent of Landlord in each instance, which
approval shall not be unreasonably withheld or delayed.


16.02           Consent Required:   Any attempted assignment, subletting,
mortgage or hypothecation without Landlord’s consent shall be void, shall confer
no benefit on any third party and shall constitute a default hereunder.  Consent
to any such transfer of interest shall not operate as a waiver of the necessity
for consent to any subsequent transfer of interest, and the terms of such
consent shall be binding upon any person holding by, under, or through
Tenant.  Without limiting the ability of Landlord to refuse to consent to a
proposed transfer of interest for some other reason, it is understood that
Landlord may not give such consent because the proposed transferee may have a
financial net worth, managerial skill or operational or business history which
is inferior to that of Tenant; or because the character and reputation or the
proposed transferee is not satisfactory to Landlord; or because the proposed
transferee is not sufficiently experienced in the use permitted by Section 8.01
above.  Landlord may condition the giving of its consent on reasonable
modifications to this Lease which the circumstances may then require.  In
addition, except with respect to the partial subleases with KwikMed and/or Bella
permitted by section 16.01 above, in the event Tenant makes a permitted transfer
of interest hereunder upon terms which result in Tenant receiving a lump sum
rent consideration for such transfer or is receiving periodic payments of rent
consideration which are greater than the rent and other periodic sums which are
due Landlord under this Lease, Tenant hereby assigns and shall promptly pay to
Landlord fifty percent 50% of the excess rent consideration as such is received.


16.03           Request for Consent:     Should Tenant desire Landlord’s consent
to a proposed transfer of interest, Tenant shall request such consent in writing
and Tenant will provide Landlord with a statement, certified to be true and
correct by Tenant, of the terms and conditions under which such transfer is to
be made.  Any instruments used to document such transfer shall include language
acknowledging the rights of Landlord described in Section 16.04 below and if the
transferee is an assignee of Tenant’s interest in this Lease, also acknowledging
that such assignee specifically assumes the obligations of Tenant
hereunder.  Except with respect to the KwikMed and Bella assignments and/or
subleases, in the event that Landlord shall consent to an assignment, sublease
or other transfer of interest, Tenant shall pay to Landlord the amount of Five
Hundred Dollars and No Cents ($500.00), the “assignment fee”, to cover costs
incurred in preparing and processing the instruments necessary to document such
consent.  Notwithstanding any such assignment or other transfer of interest, it
is specifically understood that the assigning or transferring Tenant shall
continue to be fully responsible for all of the Tenant obligations hereunder
until the expiration of the Term.


16.04           Landlord’s Rights in the Event of a Transfer of Interest:     If
this Lease is assigned or if the Premises or any portion thereof are sublet or
occupied by any person other than Tenant, with or without the consent of
Landlord, Landlord may, upon demand, in the event of a default by Tenant under
this Lease, collect rent and other charges from such assignee, sub lessee or
other person, and apply the amount collected to the rent and other charges due
from Tenant hereunder, but such collection shall not

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

constitute the recognition of such assignee, sub lessee, or other person as the
Tenant hereunder or a release of Tenant from the further performance of all of
the covenants and obligations of Tenant herein contained.  In the event such
assignee, sub lessee or other person pays rent or other charges directly to
Landlord pursuant to this Section, the amount so paid shall be credited against
the sums due from such person to Tenant under any then existing sublease, lease
assignment or other agreement.




17.           INDEMNITY AND RELEASE


17.01           Assumption of Risk; Release:     Tenant and all those claiming
through or under Tenant shall store their property in and shall occupy and use
the Premises and the Common Areas solely at their own risk.  Tenant and all
those claiming through or under Tenant hereby release Landlord, and its
respective affiliates, employees and agents, from all claims of every kind,
including loss of life, personal or bodily injury, damage to merchandise,
equipment, fixtures or other property, or damage to business (including business
interruption) arising, directly or indirectly out of or from or on account of
such                                                                                                                                                                                                                                                                                                                                                                                                                                                                               occupancy
and use or resulting from any present or future condition or state of repair of
the Building, except to the extent such claims are directly caused by the
negligence of Landlord and its employees, contractors, representatives and
agents.


17.02           Indemnification and Hold Harmless (Tenant):     Landlord will
indemnify and hold Tenant (and its respective affiliates, employees and agents)
harmless from and against any and all claims, demands, proceedings, judgments
and other liabilities of every kind, and all reasonable expenses incurred in
investigating and resisting the same (including reasonable attorneys’ fees),
resulting from or in connection with loss of life, bodily or personal injury or
property damage (i) arising out of or on account of any occurrence within the
Building, Project or the Premises caused by Landlord; (ii) arising out of any
failure of Landlord to comply with any of Landlord’s obligations under this
Lease; (iii) arising on account of injuries or damage to the person or property
of any other tenant of the Building or to any other person rightfully in the
Building to the extent that such injuries or damages are caused by misconduct or
negligence of Landlord, its agents, employees or guests; (iv) occasioned by any
act or omission or negligence of Landlord or its employees, agents, or
contractors in or about the Premises or in other areas of the Building,
including Common Areas; or (v) arising out of any accident or other occurrence
causing injury to or death of persons or damage to property by reason of
Landlord’s construction or maintenance of any improvements on the Premises, the
Building, or the Project, of Landlord’s additions, alterations or renovations
thereto, or due to the neglect of the Building, the Common Areas and the Project
by Landlord.


17.03           Indemnification and Hold Harmless (Landlord):     Except to the
extent directly caused by the negligence or willful misconduct of Landlord,
Tenant hereby agrees to defend, pay, indemnify and hold Landlord (and its
respective affiliates, employees and agents) harmless from and against any and
all claims, demands, proceedings, judgments and other liabilities of every kind,
and all reasonable expenses incurred in investigating and resisting the same
(including reasonable attorneys’ fees), resulting from or in connection with
loss of life, bodily or personal injury or property damage (i) arising out of or
on account of any occurrence within the Premises or in the doorways thereof
caused by Tenant, or (ii) occasioned wholly or in part through the use and
occupancy caused by Tenant of the Premises or any improvements therein or
appurtenances thereto, or (iii) occasioned by any act or omission or negligence
of Tenant or its

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

employees, agents, or contractors in or about the Premises or in other areas of
the Building, including Common Areas; or (iv) arising out of any accident or
other occurrence causing injury to or death of persons or damage to property by
reason of Tenant’s construction or maintenance of any improvements on the
Premises, the Building, or the Project, of Tenant’s additions, alterations or
renovations thereto, or due to the neglect of the Building, the Common Areas and
the Project by Tenant.


17.04           Limitations:     It is specifically understood that neither
party nor its affiliates, employees and agents) shall be liable or responsible
for loss of life, bodily or personal injury or property damage arising out of
any breach of any obligation of such party hereunder, or out of its (or their
respective) negligent acts or omissions if such injury or property damage, is,
or would have been, covered by the insurance required to be carried by the
parties hereunder regardless of whether any portion of coverage is provided
through a program of self-insurance.


17.05           Time of Commencement:     The parties expressly acknowledge that
all of the foregoing provisions of this Section 17 shall apply and become
effective from and after the date Tenant first enters the Building for any
purpose related to this Lease.


These indemnity provisions, as well as all other indemnity provisions in this
Lease, will survive the expiration of this Lease or the earlier termination
thereof.








18.           INSURANCE


18.01           Fire Casualty and General Liability Insurance:


(a)           Landlord shall, as part of the Operating Expenses, procure and
continue in force property insurance coverage insuring Landlord against loss of,
or damage to, the Building and certain Common Area  improvements by reason of
fire and other casualties, subject to such commercially reasonable deductibles
as Landlord may reasonably select.  Such insurance shall be in a face amount
equal to the full replacement value, from time to time of the Building and other
improvements, exclusive of the cost of excavations, footings below ground level
and foundations. Such insurance shall cover: (a) loss or damage by fire; (b)
loss or damage arising from the perils normally covered by a Special Form
property policy; (c) loss or damage arising from vandalism, malicious mischief
and theft; and (d) loss or damage resulting from earthquake or flood if (and
only if) such coverage is deemed appropriate by Landlord in its reasonable
discretion or is required to be carried by Landlord’s mortgagee.  In the event a
fire or other casualty insured against hereunder originates in the Premises and
is caused by Tenant, then Tenant shall pay to Landlord within fifteen (15) days
of written demand therefore, any insurance deductibles payable by Landlord as a
result of said fire or other casualty.  Landlord and, at Landlord’s option, the
lender interested under any mortgage or similar instrument then affecting the
Premises or the underlying ground owner shall be named as an additional insured
on each such policy.  The proceeds of such insurance in case of loss of, or
damage to the Premises shall be paid to Landlord and the applicable portions
thereof shall be applied on account of the obligations of Landlord to repair
and/or rebuild the Premises pursuant to Section 19.  Any proceeds not required
for such purpose shall be the sole property of Landlord.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 



(b)           Landlord shall, as part of the Operating Expenses, procure and
continue in force Commercial General Liability Insurance insuring Landlord
against death, bodily or personal injury, or property damage occurring on or
within the Building in an amount of at least One Million Dollars ($1,000,000)
per occurrence, Two Million Dollars ($2,000,000) aggregate, and such other
umbrella or excess liability amount as Landlord may reasonably determine is
necessary.


(c)           Tenant’s Proportionate Share of such insurance coverage as
required by subsections (a) and (b) above shall be paid by Tenant in accordance
with the provisions of Section 5.04.


18.02           Fire Insurance on Tenant’s Personal Property:     At all times
during the Term  Tenant shall keep in force at its sole cost and expense, fire
and Special Form property insurance and vandalism, malicious mischief and theft
insurance, equal to the replacement cost of Tenant’s improvements, trade
fixtures, furnishings, equipment and contents upon the Premises, including
coverage for water damage from sprinkler leakage.


18.03           Tenant’s Liability Insurance:     Tenant agrees to secure and
keep in force from and after the date Landlord first allows Tenant on the
Premises to perform Tenant’s construction work and throughout the Lease term, at
Tenant’s own cost and expense, Commercial General Liability Insurance, covering
Tenant against death, bodily and personal injury and property damage in the
amount of One Million Dollars ($1,000,000) per occurrence, Two Million Dollars
($2,000,000) aggregate, or in such other amount as Landlord may reasonably
determine is necessary.  Such insurance coverage shall include products
liability and completed operations coverage and include a contractual liability
endorsement covering the indemnity against injury to persons and damage to
property set forth in Section 17 hereof including a personal injury endorsement
covering such wrongful acts as false arrest, false
imprisonment,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       malicious
prosecution and libel and slander.  Tenant shall also secure and keep in force
Workmen’s Compensation or similar insurance to the extent required by law.


18.04           Insurance Policy Requirements:     All insurance required by
Section 18 shall be effected under enforceable policies issued by insurers which
are qualified to do business in the state where the Building is located and are
either (i) approved in writing by Landlord, or (ii) having a policy holders’
rating of “B+” or above and a financial category rating of “Class X” or above in
the most recent edition of “Best’s Key Rating Guide”.  A copy of each policy or
a certificate of insurance shall be delivered to Landlord on or before the
Commencement Date of this Lease or on or before the day Tenant begins Tenant’s
work on the Premises, whichever is first.  Evidence of the contractor’s
insurance described in Section 18.03 next above shall also be provided by Tenant
to Landlord prior to the commencement of any subsequent construction or remodel
work by Tenant within the Premises.  Each policy shall provide by its terms that
it is noncancellable except upon thirty (30) days prior written notice to
Landlord or Tenant, as applicable.  At least thirty (30) days prior to the
expiration date of any policy, a renewal policy, or a binder for such policy or
a certificate thereof shall be delivered by each party to the other.  The
insurance described in Sections 18.02 and 18.03 shall also name Landlord as an
additional insured and shall be written as primary coverage, not contributing
with and not in excess of coverage which Landlord may

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

carry.  The insurance described in Section 18.02 shall provide that coverage
afforded shall not be affected by the performance of any construction work in or
about the Premises.


18.05           Subrogation:     Notwithstanding any other provision contained
in this Lease, excluding Section 18.01 (a), each of the parties hereby waives
any rights it may have against the other party on account of any loss or damage
to its property (including the Premises and its contents and property on other
portions of the Building) which arises from any risk generally covered by the
insurance required to be carried hereunder, whether or not such other party may
have been negligent or at fault in causing such loss or damage.  Each of the
parties shall obtain a clause or endorsement in the policies of such insurance
which each party obtains in connection with the Premises or the Building to the
effect that the insurer waives, or shall otherwise be denied, the right of
subrogation against the other party for loss covered by such insurance.  It is
understood that such subrogation waivers may be operative only as long as such
waivers are available in the state where the Building is situated and do not
invalidate any such state’s laws. Notice of such fact shall be promptly given by
the party obtaining insurance to the other party.


18.06           Lenders:     Any mortgage lender interested in any part of the
Building may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Landlord or Tenant hereunder, by use of a Lender’s
endorsement to the policy concerned but at no cost to Tenant.


18.07           Deductibles:     Should Tenant’s insurance policies contain
deductibles or retention provisions, Tenant shall be responsible to pay the
amount thereof in the event of any loss covered by such policies.


18.08           Blanket Policy:     If Tenant provides any insurance required by
this Lease in the form of a blanket policy, Tenant shall furnish satisfactory
proof that such blanket policy complies in all respects with the provisions of
this Lease, and that the coverage there under is at least equal to the coverage
which would be provided under a separate policy covering only the Premises.


18.09           Increase in Insurance Premiums:     Tenant shall not stock, use
or sell any article or do anything in or about the Premises which may be
prohibited by Landlord’s insurance policies carried on the remainder of the
Building or any endorsement or forms attached thereto, or which will increase
any insurance rates and premiums on the Building.  Tenant shall pay on demand
any increase in premiums
for                                                                                                                                                                                                                                   Landlord’s
insurance that may be charged on such insurance carried on the Building, whether
or not          Landlord has consented to the same.


18.10           Insurance During Construction:     During the period of any
construction by Tenant on or about the Premises, Tenant shall carry or cause to
be carried the insurance described in Section 18.02.




19.           DESTRUCTION


19.01           Restoration:     If the Premises shall be damaged by fire or
other casualty Landlord shall, in accordance with Section 19.04, repair the
Premises to a condition which is substantially similar to the condition that
existed prior to such casualty.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

19.02           Events Permitting Cancellation by Landlord:     Notwithstanding
the foregoing, if: (a) the Premises by reason of any such casualty are rendered
wholly untenantable; or (b) the Premises are damaged as a result of a risk which
is not covered by Landlord’s insurance; or (c) the Premises are damaged in whole
or in part during the last eighteen (18) months of the Term; or (d) any or all
of the Common Areas of the Building are damaged, whether or not the Premises are
damaged, to such extent that the Building cannot, in the reasonable and good
faith judgment of Landlord, be operated as a viable, integrated unit; or (e)
Landlord’s mortgage requires that the insurance proceeds be applied against the
principal balance due on Landlord’s mortgage, then and in any such event,
Landlord may either elect to repair the damage or may cancel this Lease by
notice of cancellation given to Tenant within ninety (90) days after such event
and thereupon this Lease shall expire, and Tenant shall promptly (within thirty
(30) days following such notice) vacate and surrender the Premises to
Landlord.  Tenant’s liability for rent upon the termination of this Lease shall
cease as of the day following the date of Landlord’s notice of cancellation.


19.03           Abatement of Rent:     In the event Landlord is required, or
elects to repair any damage, it shall commence such repair within ninety (90)
days of the casualty, diligently prosecute such to completion and, until such
repair is complete, Minimum Base Rent and Tenant’s Proportionate Share shall
abate proportionately as to the portion of the Premises rendered
untenantable.  Any such abatement of rent, however, shall end five (5) days
after Landlord gives notice in good faith to Tenant
that                                                                              Landlord’s
responsibilities with regard to repairing the Premises have been completed.


19.04           Specific Responsibility of Each Party:     Unless this Lease is
terminated by Landlord, Landlord shall repair and restore the Premises to
substantially the condition in which the Premises were immediately prior to such
damage or destruction and Tenant shall re-fixture and restock the Premises all
in a manner and to a condition equal to that existing prior to the destruction
or casualty.  In such event, the proceeds of all insurance carried by Landlord
on the Building and carried by Tenant on its equipment, contents, personal
property and fixtures shall be held in trust by each respective party for the
purpose of said repair and replacement.  All repair and restoration work shall
be done in substantial conformance with Exhibit “B” and Section 7 of this Lease
except for any modifications to the design criteria or working drawings which
are then required by governmental regulations or are mutually agreed to by the
parties.  It is specifically understood that Landlord shall be responsible at
its expense, for the building shell and for those items described on Exhibit “B”
as being Landlord’s obligation and Tenant shall be responsible to repair or
replace, at its expense, those items described on Exhibit “B” as Tenant’s
obligation and those items subsequently constructed by Tenant pursuant to
Section 7 and Tenant also shall be responsible for the replacement of its trade
fixtures, furnishings, equipment and stock in trade.  In the event of such
restorations by the parties, that portion of the insurance proceeds that
Landlord
receives                                                                                                                                                                                                                                                                                                                                                                                      which
are applicable to the permanent alterations, additions or improvements initially
or subsequently constructed by Tenant (pursuant to Exhibit “B” or Section 7)
shall be paid to Tenant less a pro rata portion of any deductible amount
(retention) attributable to the loss in question and such payment shall be used
by Tenant for such restoration.




20.           CONDEMNATION

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

20.01           Total Condemnation:     If the whole of the Premises shall be
acquired or taken by condemnation, then this Lease shall cease and terminate as
of the date Tenant loses possession of the Premises.


20.02           Partial Condemnation:     If any part of the Premises shall be
taken as aforesaid and such partial taking shall render that portion not so
taken unsuitable for the business of Tenant, then this Lease shall cease and
terminate as aforesaid.  If such partial taking is not extensive enough to
render the Premises unsuitable for the business of Tenant, then this Lease shall
continue in effect except that the Minimum Base Rent and Tenant’s Proportionate
Share shall be reduced in the same proportion that the square footage of the
Premises taken bears to the original square footage of the Premises and Landlord
shall, upon receipt of the award in condemnation, make all necessary repairs or
alterations to the building in which the Premises are located so as to
constitute the portion of the building not taken a complete architectural unit,
but such work shall not exceed the scope of the work to be done by Landlord in
originally constructing said building, nor shall Landlord in any event be
required to expend for such work an amount in excess of the amount received by
Landlord as damages for the part of the Premises so taken. “Amount received by
Landlord” shall mean that part of the award in condemnation which is free and
clear to Landlord of any collection by mortgage lenders for the value of the
diminished.


20.03           Landlord’s Option to Terminate:     If more than twenty percent
(20%) of the square footage of the building in which the Premises are located
shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease.  If this Lease is terminated as provided in this
subsection, rent shall be paid up to the sooner of: (a) the day that Tenant
vacates the Premises, or (b) the day that possession is so taken by public
authority and Landlord shall make an equitable refund of any rent paid by Tenant
in advance.


20.04           Award:     Tenant shall not be entitled to and expressly waives
all claim to any condemnation award for any taking, whether whole or partial and
whether for diminution in value of the leasehold or the fee, although Tenant
shall have the right, to the extent that the same shall not reduce Landlord’s
award, to claim from the condemner, but not from Landlord, such compensation as
may be recoverable by Tenant in its own right for damages to Tenant’s business
fixtures, personal property and equipment owned by Tenant, leasehold
improvements, alterations paid for by Tenant, and moving and relocation
expenses.


20.05           Definition:     As used in this Section the term “condemnation
proceeding” means any action or proceeding in which any interest in the Premises
is taken for any public or quasi-public purpose by any lawful authority through
exercise of the power of eminent domain or right of condemnation or by transfer
under threat of condemnation.
















21.           EVENTS OF DEFAULT; REMEDIES

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

21.01           Default by Tenant:     Upon the occurrence of any of the
following events (each one an “Event of Default”), Tenant shall be deemed to be
in default under the terms of this Lease.  Landlord may treat any such
occurrence as a breach of this Lease and Landlord shall have the remedies set
forth in Section 21.02:


(a)           Tenant fails to pay when due any rental or any other sum required
to be paid hereunder and such failure is not cured within five (5) business days
following written notice from Landlord to Tenant of such failure.


(b)           Tenant fails to perform or violates any other term, condition or
covenant required to be performed by it pursuant to this Lease and such failure
is not cured within ten (10) business days after written notice of such failure
is given to Tenant by Landlord; or, if such failure cannot reasonably be cured
within such ten (10) business days, if Tenant fails to commence the cure within
ten (10) business days or thereafter fails to diligently prosecute such cure to
completion.


21.02           Landlord’s Remedies:     Upon the occurrence of an Event of
Default under Section 21.01, Landlord shall have the option to take any or all
of the following actions, without further notice or demand of any kind to
Tenant, or to any guarantor of this Lease, or to any other person:


(a)           Landlord, pursuant to summary ejectment or other legal process,
may immediately reenter and remove all persons and property from the Premises,
storing such property in a warehouse, or elsewhere at the Tenant’s cost, without
being deemed guilty of, or liable in, trespass, forcible entry or in damages
resulting from such reentry and removal.  No such reentry or taking possession
of the Premises by Landlord shall be construed as an election on its part to
terminate this Lease unless a written notice of such intention is given by
Landlord to Tenant.  All property of Tenant which is stored by Landlord pursuant
hereto may be redeemed by Tenant within thirty (30) days after Landlord takes
possession thereof upon payment to Landlord in full of all obligations then due
from Tenant to Landlord hereunder and of all costs incurred by Landlord in
moving such property and providing such storage.  If Tenant fails to redeem such
property within said thirty (30) day period, Landlord may sell such property in
any reasonable manner and shall apply the proceeds of such sale actually
collected first against the costs of moving, storage and sale and then against
any other obligation due from Tenant under this Lease with any remaining surplus
being remitted to Tenant.


(b)           Landlord may relet the Premises or any portion thereof at any time
or from time to time and for such terms and upon such conditions and at such
rental as Landlord, in its sole discretion, considers advisable.  Whether or not
the Premises, or any portion thereof, are relet by Landlord, Tenant shall pay to
Landlord all amounts required to be paid by Tenant hereunder up to the date that
Landlord removes Tenant from the Premises, and thereafter Tenant shall pay to
Landlord, until the end of the term, the amount of Minimum Base Rent and other
amounts required to be paid by Tenant pursuant to this Lease.  Such payments by
Tenant shall be due at such times as are provided elsewhere in this Lease, and
Landlord need not wait until the termination of this Lease, through expiration
of the term or otherwise, to recover such payments by legal action or in any
other manner.  If Landlord relets the Premises, or any portion thereof, such
reletting shall not relieve Tenant of any obligation hereunder, except that
Landlord shall apply the rent or other proceeds actually collected by it as a
result of such reletting (i) against the costs of removing Tenant and its
property, (ii) against the costs of reletting including the cost of clean-up,
repair or

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

modification of the Premises and the fee of any Realtor, (iii) against any
amount due from Tenant hereunder to the extent that such rent or other proceeds
compensate Landlord for the


nonperformance of any obligation of Tenant hereunder, and (iv) any residue shall
be held by Landlord and applied in payment of future rent as such may become due
and payable hereunder.  Landlord may execute any lease made pursuant hereto in
its own name and the tenant there under shall be under no obligation to control
or monitor the application by Landlord of any rent or other proceeds paid to
Landlord there under nor shall Tenant have any right to collect any portion of
such rent or other proceeds nor be entitled to regain possession of the
Premises.  Landlord shall not by any reentry or other act be deemed to have
otherwise terminated this Lease, or to have relieved Tenant of any obligation
hereunder, unless Landlord shall have given Tenant express written notice of
Landlord’s election to do so.  Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for any previous breach by Tenant.


(c)           Landlord may collect by suit or otherwise, without reletting the
Premises, each installment of rent or other sum as it becomes due hereunder, or
enforce, by suit or otherwise, any other covenant or obligation which is
required to be performed by Tenant.  Landlord may also elect to cure any default
on behalf of Tenant and, in such event, Tenant shall immediately reimburse
Landlord for the costs so incurred.


(d)           Landlord may terminate this Lease by written notice to Tenant.  In
the event of such termination, Tenant agrees to immediately surrender possession
of the Premises.  Such termination shall not relieve Tenant of any obligation
hereunder which has accrued prior to the date of such termination and Landlord
may recover from Tenant all damages it has incurred by reason of Tenant’s
breach, including the cost of recovering the Premises, reasonable attorneys
fees, and the worth (or present value) at the time of such termination of the
excess, if any, of the amount of rent and charges equivalent to rent reserved
under this Lease for the remainder of the stated term over the then rental value
of the Premises for the remainder of the stated term, all of which amounts shall
be immediately due and payable from Tenant to Landlord.  The “worth or present
value” shall be determined by using an interest rate of ten percent (10%) per
annum or the highest rate permitted by law, whichever is lower.  In determining
the amount of rent reserved under this Lease subsequent to such termination, the
rent which would have been paid for each year of the unexpired term shall be
deemed to equal the average yearly minimum and additional rents paid by Tenant
hereunder from the Commencement Date to the time of default, or during the
preceding three (3) full calendar years, whichever period is shorter.


(e)           The remedies given to Landlord in this Section 21 shall be
cumulative and shall be in addition and supplemental to all other rights or
remedies which Landlord may have at equity or under the laws then in force.


(f)           Landlord shall use commercially reasonable means to mitigate its
damages.


21.03           Defaults by Landlord:     If Landlord fails to perform any of
the terms, conditions or covenants contained in this Lease which are to be
performed by Landlord and if such failure is not remedied within fifteen (15)
days after written notice of such failure is given by Tenant to Landlord (or if
more than fifteen (15) days shall be reasonably required to cure such failure,
if

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Landlord does not commence to remedy such failure within such fifteen (15) days
or thereafter does not proceed diligently to cure such failure), then in such
event Landlord shall be deemed to be in default and shall be responsible to
Tenant for any and all damages sustained by Tenant as a result of Landlord’s
breach.  If the Premises or any part thereof are at any time subject to a
mortgage or a deed of trust, Tenant shall also comply with the provisions of
Section 24, Subordination Clause.  If, after compliance with this Section,
Landlord has not cured such default, Tenant shall have the right to seek
specific performance or to cure any such default at Landlord’s expense including
in such expenditure all costs and attorneys’ fees and, thereafter, bill
such     costs and attorneys’ fees to Landlord and demand immediate payment
thereof.  If such payment is not made by Landlord, Tenant may proceed to collect
the same through any legal action or may offset such against the next Minimum
Base Rent and Tenant’s Proportionate Share rent due hereunder until such are
recaptured.  Tenant shall have no right to terminate this Lease, however, unless
Landlord violates Section 26 (Quiet Enjoyment) below.




22.           ACCESS TO PREMISES


Tenant agrees to permit Landlord and/or its authorized representatives to enter
the Premises at all times during usual business hours on reasonable written
notice to Tenant for the purpose of inspecting the same.  Tenant further
covenants and agrees that Landlord or any person authorized by Landlord may
enter upon the Premises during normal business hours, or after hours (with
appropriate security measures), in order to make any necessary repairs to the
Premises or perform work therein (provided that prior written notice has been
given to Tenant and such repairs have been approved by Tenant): (i) which may be
necessary to comply with any laws, ordinances, rules or regulations of any
public authority, insurance agency or any similar body; (ii) which Landlord may
deem necessary to prevent waste or deterioration in connection with the Premises
if Tenant does not make those repairs which are its responsibility hereunder
following written demand from Landlord; (iii) which may be necessary in an
emergency situation; or (iv) which Landlord may deem necessary in the course of
performing any remodeling, construction or other work in any portion of the
Building, including without limitation the Premises of another tenant, adjacent
to, above, or below the Premises.  Nothing herein contained shall imply any duty
on the part of Landlord to do any such work which, under any provision of this
Lease, Tenant may be required to do, nor shall it constitute a waiver of any
Tenant default in failing to do the same.  Notwithstanding anything contained in
this Section to the contrary, in any entry of the Premises, Landlord and its
employees and contractors shall exercise good faith, commercially reasonable
efforts to minimize any interference with, or disturbance to Tenant or the
operation of Tenant’s business in the Premises.




23.           OTHER TENANTS


Landlord reserves the absolute right to effect such other tenancies in the
Building as Landlord, in the exercise of its sole business judgment, shall
determine to best promote the interests of, and Landlord’s ownership of, the
Building.  Notwithstanding the foregoing, Landlord shall ensure that no other
tenant in the Building or in the immediate vicinity of the Premises shall be
allowed to engage in any trade or business which could be expected to expose
Tenant’s inventory and/or operations to contamination in violation of certain
pharmaceutical, EPA and/or FDA regulations.  Tenant does not rely on the fact,
nor does Landlord represent, that any specific tenant or any specific business
or any certain number of

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

tenants will occupy any space in the Building.  Notwithstanding the foregoing,
however, Landlord shall use its best efforts at all time to fill as soon as
possible any vacancy which might occur.




24.           SUBORDINATION


Upon written request of Landlord, Tenant will subordinate its rights hereunder
to the lien of any mortgage or deed of trust or lien or other security interest
resulting from any method of financing or refinancing, now or hereafter in force
against the land and/or buildings comprising the Building and to all advances
made on the strength of such security; provided however, that the holder of any
such mortgage, deed of trust or other security interest shall agree not to
disturb Tenant’s possession of the Premises
so                                                                                                                                                                                                                                                  long
as Tenant is not in breach beyond any applicable cure periods of any of the
terms and conditions of this Lease.  The provisions of this Section
notwithstanding, so long as Tenant is not in default hereunder beyond any
applicable cure periods, this Lease shall remain in full force and effect for
the full term hereof and shall not be terminated as a result of any foreclosure
or sale or transfer in lieu of such proceedings pursuant to a mortgage or other
instrument to which Tenant has subordinated its rights pursuant hereto.




25.           ATTORNMENT




In the event of the sale or assignment of Landlord’s interest in the Building,
or in the event of any proceedings brought for the foreclosure of, or in the
event of exercise of the power of sale under any mortgage, or other security
instrument made by Landlord covering the Premises, Tenant shall attorn to the
assignee or purchaser and recognize such purchaser as Landlord under this
Lease.  Upon any termination, transfer or assignment of Landlord’s interest in
the Premises, Tenant shall, attorn to the person or organization then holding
title to the reversion of the Premises (the “Successor”) and to all subsequent
Successors, and shall pay to the Successor all of the rents and other monies
required to be paid by Tenant hereunder and perform all of the other terms,
covenants, conditions and obligations in this Lease contained, and such
Successor shall, on or before such termination, transfer or assignment,  execute
and deliver to Tenant an instrument wherein such Successor agrees to assume the
obligation of Landlord under this Lease and agrees that the tenancy of Tenant
shall not be disturbed by such Successor.  In the event that the Mortgagee
succeeds to the interest of Landlord hereunder and is advised by its counsel
that all or any portion of the Base Rent or additional rent payable by Tenant
hereunder is or may be deemed to be unrelated business income within the meaning
of the United States Internal Revenue Code or regulations issued thereunder,
Mortgagee, as Landlord, shall have the right at any time, from time to time, to
notify Tenant in writing of the required changes to the Lease.  Tenant shall
execute all documents necessary to effect any such amendment within thirty (30)
days after written request from Mortgagee, as Landlord, provided that in no
event shall such amendment increase Tenant’s payment obligations or other
liability under this Lease, materially adversely affect Tenant’s rights under
this Lease or reduce Landlord’s obligations hereunder.




26.           QUIET ENJOYMENT

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

Tenant, upon paying the rents and observing and performing all of the terms,
covenants and conditions on its part to be performed hereunder, shall peaceably,
quietly and exclusively enjoy the Premises for the Term of this Lease.




27.           SURRENDER OF PREMISES


At the expiration of this Lease, Tenant shall surrender the Premises in the same
condition as they were in on the Commencement Date, reasonable wear and tear
accepted, and shall deliver all keys to Landlord.  Before surrendering the
Premises, Tenant shall, in accordance with Section 12, remove all of its
personal property, trade fixtures, signs and such alterations or additions to
the Premises made by Tenant as may be specified for removal by Landlord, and
shall repair any damage caused by such property or the removal thereof.  If
Tenant fails to remove its personal property and fixtures upon the expiration of
this Lease, the same shall be deemed abandoned and shall become the property of
Landlord.  Tenant shall pay to Landlord all costs (including supervision and
overhead) associated with the removal

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

 and disposal of Tenant’s abandoned personal property and inventory, as well as
any “specific improvements” made to the Premises by Tenant.




28.           HOLDING OVER


Any holding over after the expiration of the term hereof or the expiration of
any renewal term shall be construed to be a tenancy from month to month at 125%
of the monthly Minimum Base Rent in effect on such expiration date (prorated on
a monthly basis) and on the other terms and conditions herein set forth except
for those terms which are inconsistent with a month to month tenancy.




29.           ATTORNEYS’ FEES


In the event that at any time during the term of this Lease either Landlord or
Tenant institutes any action of proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such actions including reasonable attorneys’ fees
actually incurred at customary hourly rates by the successful party.




30.           PAST DUE SUMS; FAILURE TO PROVIDE CERTIFICATES


(a)  
If Tenant fails to pay, when the same is due and payable, any Minimum Base Rent,
or other sum

required to be paid hereunder, such unpaid amounts shall bear interest from the
due date thereof to the date of payment at the rate of one percent (1.0%) per
month.  In addition, each installment of Minimum Base Rent, and Tenant’s
Proportionate Share not paid when due shall be subject to a late payment fee
equal to 5% of the unpaid monthly minimum rent or additional rent.   In the
event any sums due from Tenant are tendered by a check which is returned to
Landlord (for insufficient funds or other reason), Tenant shall pay to Landlord
a Fifty and No/100 Dollars ($50.00) returned check charge immediately upon
demand.


(b)  
If Tenant fails to furnish Landlord, when due, with any copy or certificate of
insurance

which is required under Section 18.04, then Landlord shall have the right to
assess, and Tenant shall pay,               a late fee of Ten and No/100 Dollars
($10.00) per day until the required copy or certificate is
so                furnished, from and after the tenth (10th) day following
written notice to Tenant of such failure.




31.           HAZARDOUS WASTE


31.01   Landlord’s Indemnification of Hazardous Waste:     Landlord, as of the
date of this Lease,      agrees to hold Tenant harmless for any current or
present hazardous materials (as defined in Section 9 of            this
Lease).  Landlord further represents that as of the date of this Lease, there
are no known hazardous     materials within the Project.  If it is discovered
that the land and Project contain hazardous material, the     presence of which
predates this Lease, Landlord, at its sole expense, shall take all action
required,                     including environmental cleanup of the land and
Project, to comply with the

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

covenants herein or              applicable legal requirements and, in any
event, shall take all action deemed necessary under all               applicable
laws to prevent exposure of hazardous material to human health, the environment
or natural     resources.  If during the Term of this Lease or any time after
the expiration of this Lease,
Landlord                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  determines
that Tenant has violated the hazardous waste covenants described in Section 9 of
this Lease, then Landlord has the right to have Tenant remedy any damage caused
by Tenant’s negligence.




32.           COVENANTS


32.01           Landlord’s Covenants:     Landlord covenants as follows:


(a)  
As of the date hereof, Landlord is the owner of a fee simple estate in the
Building and has the

right and power and authority to enter into this Lease and to perform the same
and by this instrument conveys a good leasehold interest to Tenant in accordance
with the terms hereof.


(b) As of the date hereof, there are no claims of other parties, encumbrances,
liens,                                restrictions, reservations or defects in
Landlord’s title which could interfere with or impair Tenant’s use, occupancy
and enjoyment of the Premises or with Tenant’s rights hereunder.


(c) As of the date hereof, there are no zoning, easements or other restrictions
of any nature                preventing or restricting use of the Premises for
purposes intended by this Lease, or use of the Common Areas for their intended
purposes, including parking.


(d)           Before Tenant takes occupancy, the water lines, gas mains,
electric power lines, fiber optic connectivity from Comcast, and sanitary and
storm sewers located on the land and serving the Premises will be adequate for
Tenant’s intended use.


(e)           Landlord will not lease or permit the use of any portion of the
Building for the operation of any adult bookstore, adult movie theater, massage
parlor or other similar enterprise whose business is the sale, rental or
promotion of sexually explicit material, acts or entertainment.


(f)           Landlord will not lease or permit the use of any storeroom located
within one hundred feet (100’) of the entrance to the Premises for a pet shop,
health spa, arcade, movie theater or bowling alley, or for the operation of any
business which emits offensive odors.


(g)           Notwithstanding anything to the contrary contained herein,
Landlord represents and warrants to Tenant that on the date of delivery of
possession of the Premises to Tenant, the Premises shall be in good condition
and all Building systems serving the Premises shall be in good working order,
the Premises will be in compliance with all statutes, laws, ordinances, orders,
rules, regulations and other governmental requirements relating to the use,
condition and occupancy of the Premises including but not limited to the
American with Disabilities Act, and all rules, orders, regulations and
requirements of the

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

board of fire underwriters of insurance service office, or any similar body
having jurisdiction over the Premises.


(h)           The Premises at Lease execution is not subject to a lien of any
deed of trust, mortgage or other similar encumbering instrument. Landlord
intends to obtain a mortgage secured by a Deed of Trust at a future date.  When
Landlord obtains a mortgage, Landlord’s lender will provide to Tenant a
Non-disturbance Agreement.


32.02           Tenant’s
Covenants.                                           Tenant covenants as
follows:


(a)           As of the date hereof, it has the power and authority to enter
into this Lease and to perform the same in accordance with its terms.


(b)           Tenant will not harm the Premises, nor commit any nuisance, nor
permit the emission of any objectionable noise or odor.




33.           MISCELLANEOUS PROVISIONS


33.01           No Partnership:     Landlord does not by this Lease, in any way
or for any purpose, become a partner or joint venturer of Tenant in the conduct
of its business or otherwise.


33.02           Force Majeure:     Either party shall be excused for the period
of any delay in the performance of any of its obligations hereunder when
prevented from so doing by cause or causes beyond its control, including without
limitation, strikes and labor disputes; civil commotion; war; governmental
regulation or control; fire or other casualty; inability to obtain any material
(or reasonable substitute therefore), labor or service; acts of God; or failure
or slowness of governmental entities to take action but nothing herein contained
shall excuse Tenant from paying rentals and other charges when and to the extent
due.  Nothing herein provided shall limit tenant's rights under Utah law to
pursue claims of constructive eviction or other similar claims.


33.03           No Waiver:     Failure of any party to insist upon the strict
performance of any provisions or to exercise any option hereunder shall not be
deemed a waiver of such breach.  No provision of this Lease shall be deemed to
have been waived unless such waiver is in writing and is signed by the waiving
party.


33.04           Notices:     All notices and other communications to be made
hereunder shall be in writing and shall be delivered to the addresses set forth
below by any of the following means:  (a) registered or certified first class
mail, return receipt requested, or (b) nationally-recognized overnight delivery
service.  Such addresses may be changed by notice to the other parties given in
the same manner as provided above.  Any notice or other communication sent
pursuant to subsection (a) shall be deemed received three (3) days following
deposit in the mail and/or if sent pursuant to subsection (b) shall be deemed
received the next succeeding business day following deposit with such nationally
recognized overnight delivery service.  The addresses for notice are as set
forth in the Fundamental Lease Provisions.


           33.05           Recording:     This Lease shall not be recorded but a
short Memorandum of this Lease may be recorded in the County in which the
Building is located upon the request of either party hereto.

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 



33.06           Partial Invalidity:     If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be
invalid, the remainder of this Lease or the application of such provision to
persons or circumstances other than those as to which it is held invalid shall
not be affected thereby and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.


33.07           Broker’s Commission:     Each party hereby warrants and
represents to the other party that it has not dealt with any broker in the
negotiation of this Lease other than Coldwell Banker Commercial (Jon Creer and
Don Enlow) representing Tenant and Roderick Realty Services representing
Landlord (collectively, “Broker”).  Landlord agrees to pay to Broker all
commissions required to be paid in connection with the negotiation, execution
and performance of this Lease.  Each party hereby agrees to indemnify and hold
harmless the other party from and against any other commissions or finder’s fees
due

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

by virtue of the negotiation, execution and performance of this Lease, the
obligation or asserted claim for which arises from actions taken or claimed to
be taken by the indemnifying party.


33.08           Tenant Defined; Use of Pronouns:     The word “Tenant” shall be
deemed and taken to mean each and every person or party executing this document
as a Tenant herein.  If there is more than one Tenant, any notice required or
permitted by the terms of this Lease may be given  to any one thereof and shall
have the same force and effect as if given to all thereof.  The use of the
neuter singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporations.  The
necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.


33.09           Successors and Assigns:     Except as otherwise provided, all
provisions herein shall be binding upon and shall inure to the benefit of the
parties and respective successors and assigns.  In the event of any sale or
assignment (except for purposes of security or collateral) by Landlord of the
Building, the Premises, or this Lease, Landlord shall, from and after the date
of such sale or assignment, be entirely relieved of all of its obligations which
shall, as of the time of such sale or assignment, automatically pass to
Landlord’s successor-in-interest.


33.10           Entire Agreement:     This Lease and the Exhibits, Rider, and/or
Addenda, if any, attached hereto, constitute the entire agreement between the
parties.  All Exhibits, Rider or Addenda mentioned in this Lease are
incorporated herein by reference.  Any guaranty attached hereto or incorporated
herein is an integral part of this Lease and constitutes consideration given to
Landlord to enter into this Lease.  No subsequent amendment to this Lease shall
be binding upon Landlord or Tenant unless reduced to writing and
signed.  Submission of this Lease for examination does not constitute an option
for the Premises and becomes effective as a Lease only upon execution and
delivery thereof by Landlord to Tenant.  If any provision contained in a Rider
or Addenda is inconsistent with a provision in the body of this Lease, the
provision contained in said Rider or Addenda shall control.  It is hereby agreed
that this Lease contains no restrictive covenants binding on other tenants or
exclusive use provision in favor of Tenant.  There are no representations or
promises by either party to the other except as is specifically set forth
herein.  This Lease supersedes and revokes all previous conversations,
negotiations, arrangements, letters of intent, brochures, understandings and
information conveyed, whether oral or in writing, between the parties hereto or
their respective representatives or any agents of any of them.  The captions and
section numbers appearing herein are inserted only as a matter of convenience
and are not intended to define, limit, construe or describe the scope or intent
of any section or paragraph.


33.11           Recourse by Tenant:     Anything in this Lease to the contrary
notwithstanding Tenant agrees that it shall, subject to prior rights of any
mortgagee in any portion of the Building, look solely in the equity interest of
Landlord in this specific/individual parcel of land and Building, for the
collection of any judgment (or other judicial process) requiring the payment of
money by Landlord in the event of any default or breach by Landlord with respect
to any of the terms, covenants and conditions of this Lease to be observed
and/or performed by Landlord and no other assets of Landlord shall be subject to
levy, execution or other process for the satisfaction of Tenant’s remedies.


33.12           Security Interest:   Intentionally omitted.



23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

33.13           Definition of “Mortgagee”:     As used in the Lease, the word
“Mortgagee” shall mean the holder of any mortgage, the beneficiary under any
deed of trust or the holder of any other similar security interest which
encumbers the Premises or the Building.


33.14           Consent; Costs:     Whenever in the Lease (including in the
Exhibits attached to the Lease): (a) the consent or approval of Landlord or
Tenant is required for an action, such consent or approval shall not be
unreasonably withheld, conditioned or delayed; and (b) there is a reference to
costs, expenses, fees or other charges (including, without limitation,
attorneys’ fees and costs), such reference shall be deemed to be to reasonable,
reasonably necessary and actual costs, expenses, fees and other charges, of
which the party incurring such costs, expenses, fees or other charges has some
reasonable documentation, record or evidence.  With respect to attorneys’ fees,
the same shall mean reasonable attorneys’ fees actually incurred at customary
hourly rates.  Except as expressly provided in this Lease, neither party shall
be responsible to the other for indirect, special or consequential damages.


33.15 Right of First Offer:                                           If any
adjacent second generation space becomes available for lease then Landlord shall
immediately offer this space to Tenant.  Tenant shall have thirty (30) days to
either accept or reject the space as proposed by Landlord.  If Tenant rejects
the space then Landlord is free to market the space as desired.


33.16           Deadlines.                      In the event any act is to be
performed by either party within a time limit and the date on which said act may
be so performed falls on a Saturday, Sunday or legal holiday, the deadline shall
be extended to and include the next following business day and Saturday shall
not be deemed a business day for the purposes of such a deadline under this
Lease.






SIGNATURE PAGE FOLLOWS

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 



34.           AUTHORITY OF SIGNATORIES


Each person executing this Lease individually and personally represents and
warrants that he/she is duly authorized to execute and deliver the same on
behalf of the entity for which he/she is signing (whether it be a corporation,
general or limited partnership or otherwise) and that this Lease is binding upon
said entity in accordance with its terms.


IN WITNESS WHEREOF, the parties have duly executed this Lease as of the 18th day
of April, 2012.




LANDLORD:                                           PHEASANT HOLLOW BUSINESS
PARK L.L.C.


/s/Michael W. Roderick
 
By:           Michael W. Roderick
Its:           Managing Member


TENANT:                                OPO, INC.


/s/Albert F. Hummel
 
By:           Albert F. Hummel
Its:           President and Chief Executive Officer

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

GUARANTY OF LEASE


Identification of Parties.                                           Pheasant
Hollow Business Park LLC, A Utah limited Liability Company  (Landlord) and OPO,
INC, a Delaware Corporation (Tenant) have entered into a Lease dated April 18,
2012 for the Lease of certain real property and buildings located at 9876 South
Jordan Gateway, Sandy , Utah 84070 and more particularly described in Exhibit
”A” to the Lease Agreement.  Obagi Medical Products, Inc.  (Guarantor) a
Delaware Corporation, Parent Corporation of the Tenant hereby agrees to act as
Guarantor of the Lease.


1.           Purpose of Guaranty: Guarantor has entered into this Guaranty with
Landlord in order to induce Landlord to enter into and execute the Lease with
Tenant.


2.           Warranties of Guarantor:  Guarantor for consideration warrants,
represents, and   agrees with Landlord that;
 
a.           Guarantor has examined, approved and is fully familiar with all of
the terms, conditions, and covenants of the Lease.
 
b.           Guarantor hereby guarantees to Landlord full payment by Tenant
under the Lease on Tenant’s part to be paid thereunder from and after the date
hereof.
 
c.           This Guaranty is primary, absolute, and unconditional and shall not
be released,   discharged, mitigated, impaired, or affected by any modifications
of the Lease or by any waiver or by failure of Landlord to enforce any of the
terms, covenants,  and conditions or by any extension of time or indulgence
extended by Landlord to Tenant except to the extent of such modification,
waiver, or extension.
 
d.           Landlord may proceed directly against Guarantor under this Guaranty
without being required to proceed against Tenant under the Lease or to exhaust
any other  rights or remedies it may have against Tenant including, without
limitation, the right to recover possession of the leased premises providing
that, in such event, Guarantor shall have the benefit of Tenant’s rights under
the Lease.
 
e.           Guarantor’s liability under this Guaranty shall not be deemed to be
waived, released, discharged, mitigated, impaired, or affected by reason of the
release or the discharge of Tenant under the Lease in any bankruptcy,
reorganization, or insolvency proceedings.
 
f.           This Guaranty shall not be orally changed or terminated.
 
g.           Landlord may pursue Tenant’s remedies under this Guaranty
concurrently with or independently of any such action or proceeding against
Tenant under the Lease.
 
h.           This Guaranty shall inure to the benefit of Landlord, Landlord’s
distributees, successors, and assigns, and shall be binding upon Guarantor,
Guarantor’s successors and assigns.
 
i.           Except as set forth in this Guaranty to the contrary, the word
“Tenant” as used  in this Guaranty shall be deemed to and shall include any
assignee to whom the Lease shall have been assigned in accordance and in
compliance with the provisions thereof.
 

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

j.           Guarantor also warrants and represents that Tenant on the date
hereof is a wholly owned subsidiary of the undersigned; that it is in
furtherance of the corporate purposes of the Guarantor that the Lease with
Tenant be entered into; and that the Lease has been authorized by all parties
whose consent is required for the execution thereof; and Guarantor further
acknowledges that Landlord would not enter into this Lease with Tenant in the
absence of this Guaranty.
 




IN WITNESS WHEREOF, Guarantor has executed this Guaranty this 18  day of April,
2012.




Obagi Medical Products, Inc.


_/s/Albert F. Hummel ______
By:           Albert F. Hummel
Its:        President and Chief

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
BUILDING SITE PLAN
[slcsiteplan4.jpg]
23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
PHEASANT HOLLOW BUSINESS PARK
BUILDING # 10




IMPROVEMENTS PROVIDED BY LANDLORD AND TENANT




I.  
Landlord shall provide the following warehouse shell improvements.



a.  
Landlord shall supply and install the following improvements at Landlord’s
expense:



           Construct a warehouse “shell space” which shall include:


 
1.
Demise Wall:
Demise wall (including metal studs, sheet rock, insulation sanded and painted).

 
 
2.
Power:
a.
2-200 Amp 120/208 V panels 3 phase

 
 
b.
2-200 Amp 277/480 V panel, 3 phase

 
 
c.
2-75 K.V.A. transformers

 
 
3.
Utilities:
Water, sewer and natural gas brought to the space.

 
 
Phone brought into a central d-mark.

 
 
4.
Fire Suppression:
ESFR fire suppression system distributed into the space (decorative sprinkler
covers and/or sprinkler “drops” by Tenant).

 
 
5.
Storefront:
Glass storefront installed.

 
 
6.
Floor:
6” smooth and level concrete floor slab, reinforced with #4 rebar at 18” on
center.  All expansion joints to be caulked.  The floor will be sealed with
concrete hardener.

 
 
7.
Loading Docks:
a.
2 Each  4’ x7’   exit doors

 
 
b.
7 Each 8’x10’   dock high doors

 
 
c.
3 Each 12’x14’ ground level doors

 
 
d.
Manual Edge of dock Levelers.1 per dock.

 
 
8.
A.D.A.:
Landlord to meet all applicable city, state, and A.D.A. (Americans with
Disabilities Act) codes.

 

23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

 
9.
Warehouse

 
Lighting:
One 1,000 watt metal halide light per bay of warehouse space equal to 30 Foot
Candles at 36” above the finished floor.

 
 
10.
Warehouse

 
Heat:
Gas fired warehouse space heaters sufficiently spaced to provide a constant
inside temperature of 55˚ F at 0˚ outside temperature.

 
 
11.
Ceiling Height:
Minimum 28’ ceiling height will be provided.

 
 
12.
Parking:
The parking will exceed all city codes.  In addition there is “cross parking”
with all buildings within the park.

 
 
13.
Insulation:
Landlord will provide heated space with ceiling insulation of R-21 rigid foam
insulation above the roof deck.

 
 
14.
Security:
The exterior Building and all parking and loading areas shall be secured at
night with wall pack lighting and parking lot lighting per local code installed
by Landlord.  Any desired internal security shall be provided by Tenant.

 
II.  
Tenant Supplied Improvements:

 
A.  
Tenant shall supply and install any additional improvements that are not
described above on Exhibit B Section I 1-14.

 
 
B.
Tenant agrees to provide Landlord with copies of all applicable building
permits, health department permits, contractors’ license numbers, insurance
certificates covering the work, and final lien waivers evidencing Tenant’s
payment in full of all of Tenant’s construction costs.



 
C.
Any additional work that is not described above and that is above the Tenant
Allowance described in Section 7.4 shall be paid for and/or supplied by Tenant.



D.  
Any sign to be placed on the Premises or on any part of the exterior of the
structure must be approved in writing by Landlord’s Project Director prior to
the ordering of said sign and must comply with Landlord’s sign criteria attached
hereto as Exhibit “C”.



E.  
Tenant shall be responsible for providing Landlord with “as built” drawings upon
completion of Tenant’s work.  It is imperative that the contractor building the
Premises keeps accurate records of any notations, changes, etc., which vary from
the final reproducible drawings sent to Landlord before construction begins.



F.  
Tenant anticipates the need to add warehouse cooling to the Premises.  Landlord
and Tenant shall cooperate to add such cooling capacity to the
warehouse.  Landlord agrees to credit Tenant the costs of the individual “gas
fired warehouse space heater” described


23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

G.  
above on Exhibit B, I.10.  Tenant shall pay 100% of all additional costs related
to any desired warehouse cooling.









Approved By
Landlord _______________________________________ Date __________________


Approved By
Tenant _________________________________________ Date __________________



23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
PHEASANT HOLLOW BUSINESS PARK
SIGN CRITERIA




The purpose of this sign criteria is to establish and maintain a first class
professional business environment with aesthetic architecture, landscaping and
signage.  Creating, maintaining and enforcing a strict sign criteria will help
to keep the Pheasant Hollow Business Park a first class desirable
environment.  The sign criteria for the Pheasant Hollow Business Park is as
follows:


I.     TENANT SIGNAGE


 
A.
If Tenant desires any exterior signage or any other signage then Tenant shall
provide the signage at Tenant’s sole expense.  Any exterior tenant signage
provided must meet the following criteria and be approved by Landlord prior to
fabrication/installation.



B.  
General Requirements:



1.  
Tenant shall submit or cause to be submitted to Landlord before fabrication
three (3) copies of detailed sign drawings for approval.  Drawings shall include
location, size, layout, method of attachment and design of the proposed sign
including all lettering and/or graphics.  Tenant should note that approval
action may take up to one week.  The foregoing notwithstanding, however, no
manufacturing or installation will be permitted without proper Landlord
approvals.

2.  
All permits for signs and their installation shall be obtained by Tenant or
Tenant’s representative.  Tenant is responsible for compliance with all
governmental criteria and fees.

3.  
All signs shall be constructed and installed, including electrical hook-up, at
Tenant’s expense and be installed by a licensed sign contractor.

4.  
All signs will be reviewed by Landlord for conformance with this criteria and
overall design quality.  Approval or disapproval of sign submittal based on
aesthetics or design shall remain the sole right of Landlord.

5.  
All signs and their installation shall comply with all local building and
electrical codes.

6.  
No projections above or below the sign limits will be permitted.  Signs must be
within limits indicated.

7.  
No signs facing perpendicular to the face of the building or the storefront will
be permitted.

8.  
Electrical service to Tenant’s sign shall be controlled by Tenant’s time clock
and Tenant’s electrical meter.  Such service and switches shall be provided and
installed at Tenant’s expense.

9.  
Tenant is required to maintain signs in good working order at all times. Upon
termination of the Lease, Tenant will remove its sign and repair, patch and/or
paint any damaged areas caused by the sign to a condition acceptable to
Landlord.


23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

10.  
Except as provided herein, no advertising placards, banners, pennants, names,
insignia, trademarks or other descriptive material shall be affixed or
maintained upon the glass panes and/or supports of the show windows and doors,
upon the exterior walls of building, or within twenty-four inches (24”) of the
show windows.

11.  
Each Tenant who has a non-customer door for receiving merchandise may have, as
approved by Landlord, uniformly applied on said door in location as directed by
Landlord in two inch (2”) high black letters on rear doors or two inch (2”) high
white letters on glass storefront doors.



C.        Non-illuminated Signs:


Should Tenant desire signage it must conform as follows:


 
1.
Tenant’s address and trade name will be installed on the front door in white.

 
2.
All exterior overhead doors will be numbered and installed by Landlord.

 
3.
Tenant’s trade name may be installed in the designated “sign band” on the
building as determined by Landlord.  The signage will be limited to individual
letters made of solid acrylic.  The letters will be P.M.S. color black “C”.  The
letters will be a minimum of 3/4” thick.  The minimum size per letter shall be
12”. The maximum size per letter shall be 18”.

D.         Materials


Tenant may choose to have an illuminated sign subject to the criteria described
below:


1.  
The height of the letters shall be 18” maximum, 12” minimum (unless stacked
copy), with 1” stand off from building’s surface.

2.  
All individual sign letters used on the Building must be P.M.S. color black
“C”.  If Tenant uses a logo as part of its trade name the logo may be a
different color.

3.  
All sign lettering shall be reverse channel aluminum letters with halo effect
lighting.

4.  
All neon must be 6500 white in color – 60MA.

5.  
The width of Tenant fascia sign shall not exceed sixty-six percent (66%) of the
designated sign area as determined by Landlord.  Where local ordinances do not
allow fascia signs to be a width of sixty-six percent (66%) of the designated
area, the local ordinance shall be adhered to.  In no event shall the fascia
sign exceed sixty-six percent (66%) of the designated area.

6.  
No exposed lamps, transformers, tubing, raceways, crossover, conductors or
conduit will be permitted.

7.  
No audible flashing or animated signs will be permitted.

8.  
No labels will be permitted on the exposed surface of signs, except those
required by local ordinance which shall be placed in an inconspicuous location
(preferable on the top horizontal surface).

9.  
All storefront reverse channel letters shall be fabricated of aluminum.  Minimum
size: .125 faces, .063 returns.


23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

10.  
In the event Landlord remodels, expands, or renovates the Building and/or should
Tenant be relocated to another space, Landlord shall have the right to change
this Exhibit “C” (Sign Criteria) in part or in whole and Tenant, at its sole
expense, will be required to conform to the new sign criteria in its entirety
upon written notice by Landlord.



E.         INSTALLATION


 
1.
Tenant Coordinator will approve exact location of sign in relation to Tenant’s
storefront width prior to installation.

2.      Tenant shall be responsible for the installation and maintenance of its
sign.
 
3.
Electrical service and hook-up to all signs shall be from Tenant’s meter at
Tenant’s expense.

 
4.
Raceway, conduits, transformers and other equipment must be concealed behind the
wall surface.

 
5.
Tenant’s sign contractor shall repair any damage caused by said contractor’s
work or by its agents or employees.

 
6.
Tenant shall be liable for the operations of Tenant’s sign contractor.

7.  
All penetrations of the building structure required for sign installation shall
be sealed in a watertight condition and shall be patched to match the adjacent
finish.

8.  
A $100 roof inspection/repair fee shall be paid in advance and submitted, along
with the attached form to Landlord at time signage plans are submitted for
Landlord’s approval.  Please make this check payable to Superior Roofing.





Approved by
Tenant:                                ____________________________                                                                Date:
_______________



23610.4-725260 v3, jdl
4-18-12                                                                    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”


RECEIPT




This Exhibit “D” shall serve as a written receipt from Landlord to Tenant
acknowledging the receipt of the following:




1.           Security Deposit in the amount of $25,000.00


Paid by:__________________________________________


Check #:_________________________________________




Landlord has attached a photocopy of check(s) to this Exhibit.


















“LANDLORD”
PHEASANT HOLLOW BUSINESS PARK, L.L.C.






_______________________________
By:           Michael W. Roderick
Its:           Managing Member



 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 





FIRST AMENDMENT TO LEASE
COMMENCEMENT AGREEMENT






THIS FIRST AMENDMENT TO LEASE (“this Amendment”), made this ___ day of
_____________, 2012 by and between PHEASANT HOLLOW BUSINESS PARK, L.L.C., a Utah
limited liability company (“Landlord”), and OPO, INC., a Delaware corporation
(“Tenant”).




WITNESSETH




WHEREAS, Landlord and Tenant entered into a uniform Lease Agreement dated April
18, 2012, for space consisting of 41,252 square feet located within Pheasant
Hollow Business Park, Building #10, at 9836 and 9856 South Jordan Gateway,
Sandy, Utah 84070 (“Premises”). The Premises and any and all improvements
located thereon are more particularly described therein (hereinafter referred to
as the “Lease”);


WHEREAS, all terms defined in the Lease shall have the same meanings when
referred to herein; and,


WHEREAS, the purpose of this Amendment is to: 1) Establish and ratify the Lease
and Rent Commencement Dates, 2) To increase the size of the Leased Premises from
41,252 square feet to 44,351 square feet, 3) To ratify the size of the Building,
and 4) To include suite #9826 in the Leased Premises.


   NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, Landlord and Tenant hereby agree as follows:




1.  
The Commencement Date of the Lease shall be October 19, 2012. The Rent
Commencement date shall be January 19, 2013 and Tenant’s obligation to pay its
Proportionate Share of the Operating Expenses shall begin October 19, 2012.  The
Expiration Date of the Lease shall be January 31, 2020.  It is understood and
agreed by Landlord and Tenant that any and all of Tenant’s covenants and
obligations in the Lease provided shall become effective as of The Commencement
Date, including, but not limited to, the payment of Tenant’s Proportionate Share
of the Operating Expenses.




 
 

--------------------------------------------------------------------------------

 



2.  
In acknowledgement of the Commencement Date of the Lease, the rent schedule
shall be as follows:





Rent Schedule
Dates
Months
Square Feet
Monthly Base Rent
       
10/19/2012 - 01/18/13
3
44,351
FREE
01/19/2013 - 01/31/13
0.42
44,351
$7,266
02/01/2013 - 01/31/14
12
44,351
$17,326
02/01/2014 - 01/31/15
12
44,351
$17,846
02/01/2015 - 01/31/16
12
44,351
$18,381
02/01/2016 - 01/31/17
12
44,351
$18,933
02/01/2017 - 01/31/18
12
44,351
$19,501
02/01/2018 - 01/31/19
12
44,351
$20,086
02/01/2019 - 01/31/20
12
44,351
$20,688
 
87.42
   





* The above described rents are tenant’s “monthly minimum base rent” and do not
include tenant’s share of the common area expenses (CAM), taxes and insurance.




3.  
The size of the building is 110,581 square feet.



4.  
The Premises shall be increased to 44,351 square feet consisting of 8,808 square
feet of office, 3,119 square feet of mezzanine, 31,333 square feet of warehouse
space, and 1,091 square feet of common and staging areas, as shown on the
attached Exhibit “A”.



5.  
The Premises shall be Suite #9826, Suite #9836, and Suite #9856, as shown on the
attached Exhibit “A”.

 
 
6.  
Except as hereby modified and amended, all other terms, provisions, covenants
and conditions of the Lease shall remain in full force and effect.












 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the day and year above written.




LANDLORD:


PHEASANT HOLLOW BUSINESS PARK, L.L.C.
a Utah limited liability company




/s/ Michael W. Roderick
Michael W. Roderick
Its Manager




TENANT:


OPO, INC.,
 a Delaware corporation




/s/ Preston Romm
By: Preston Romm
Its: CFO





































 
 

--------------------------------------------------------------------------------

 









STATE OF UTAH                                           )
County of Salt Lake                                )


On the _______ day of ____________________, 2012, personally appeared before me
MICHAEL W. RODERICK, the signer of the foregoing Amendment who indicated to me
that he is the Manager of Pheasant Hollow Business Park, L.L.C., a Utah limited
liability company (the “Company”) and that he has signed the foregoing Amendment
on behalf of the Company by the authority of its Operating Agreement and that he
duly acknowledged to me that pursuant thereto that the Company executed the
same.




_________________________________
NOTARY PUBLIC










STATE OF                         )
County of                            )


On the _______ day of ____________________, 2012, personally appeared before me
_______________________, the signer(s) of the foregoing Amendment who indicated
that he/she is the ______________________________________ of OPO, INC. a
Delaware corporation, (the “Company”) and that he/she has signed the foregoing
amendment on behalf of the Company by the authority of its By-Laws and that
he/she duly acknowledged to me that pursuant thereto that the Company has
executed the same.




_________________________________
NOTARY PUBLIC






 